Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.10 Page 1 of 55




                       EXHIBIT A
                                                                                        CM-010
            Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.11 Page 2 of 55
    ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):                                                        FOR COURT USE ONLY
-
     Clark R. Conforti, Esq. (SBN: 317698)
     Kazerouni Law Group, APC
     245 Fischer Avenue, Unit D1
     Costa Mesa, CA 92626                                                                                               ELECTRONICALLY FILED
                      800-400-6808
            TELEPHONE NO.:                     FAX NO.: 800-520-5523                                                      Su!s!eriQr CQurt Qf Califamia,
 ATTORNEY FOR (Name): Plaintiff Ashley Nichols                                                                                CQunty Qf San ie[lQ       •
SUPERIOR COURT OF CALIFORNIA, COUNTY OF San Diego
     STREET ADDRESS: 330 West Broadway
                                                                                                                           1011812019 at 11 :3• :33                 ~

         MAILING ADDRESS:                                                                                                Clerk Qf the Sup.eriQr CQurt
         CITY AND ZIP CODE:   San Diego, CA 92101                                                                                                       •
                                                                                                                    By tu~gan Dietenl,Qfer, ep!Jl:y Clerk
             BRANCH NAME:     Hall of Justice
     CASE NAME:
     Ashley Nichols v. Assurance IQ Inc.
                                                                                                                   CASE NUMBER:
         CIVIL CASE COVER SHEET                                      Complex Case Designation       37-2019-00055550- CL-MC- CTL
    D       Unlimited       ✔
                           Limited D                   Counter  D           Joinder     D                                     I
            (Amount        (Amount                                                                                            I
                                                                                         JUDGE:
            demanded       demanded is          Filed with first appearance by defendant        Judge Richard E. L. Strauss
            exceeds $25,000)
                           $25,000 or less)          (Cal. Rules of Court, rule 3.402)    DEPT:
                                                                                                                              I
                              Items 1–6 below must be completed (see instructions on page 2).
1. Check one box below for the case type that best describes this case:
        Auto Tort                                            Contract                                       Provisionally Complex Civil Litigation
        D      Auto (22)                                     D       Breach of contract/warranty (06)       (Cal. Rules of Court, rules 3.400–3.403)
        D      Uninsured motorist (46)                       D       Rule 3.740 collections (09)            D     Antitrust/Trade regulation (03)
        Other PI/PD/WD (Personal Injury/Property             D       Other collections (09)                 D     Construction defect (10)
        Damage/Wrongful Death) Tort                          D       Insurance coverage (18)                D     Mass tort (40)
        D     Asbestos (04)
                                                             D     Other contract (37)                      D      Securities litigation (28)
        D      Product liability (24)                        Real Property                                  D      Environmental/Toxic tort (30)
        D      Medical malpractice (45)                      D     Eminent domain/Inverse                   D      Insurance coverage claims arising from the
        D    Other PI/PD/WD (23)                                   condemnation (14)                               above listed provisionally complex case
                                                                                                                   types (41)
        Non-PI/PD/WD (Other) Tort                            D     Wrongful eviction (33)
        D      Business tort/unfair business practice (07)   D  Other real property (26)                    Enforcement of Judgment
        D      Civil rights (08)                           Unlawful Detainer                                D     Enforcement of judgment (20)
        D      Defamation (13)                               D  Commercial (31)                             Miscellaneous Civil Complaint
        D      Fraud (16)                                    D       Residential (32)                       D     RICO (27)
        D      Intellectual property (19)                    D       Drugs (38)                             D✔    Other complaint (not specified above) (42)
        D      Professional negligence (25)                  Judicial Review                                Miscellaneous Civil Petition
        D    Other non-PI/PD/WD tort (35)                    D     Asset forfeiture (05)
                                                                                                            D     Partnership and corporate governance (21)
        Employment                                           D       Petition re: arbitration award (11)
                                                                                                            D     Other petition (not specified above) (43)
        D    Wrongful termination (36)                       D       Writ of mandate (02)
        D      Other employment (15)                         D       Other judicial review (39)
2. This case LJ is          LJ
                             ✔ is not      complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
   factors requiring exceptional judicial management:
   a.       D
            Large number of separately represented parties        d.                D
                                                                          Large number of witnesses
   b.       D
            Extensive motion practice raising difficult or novel  e.                D
                                                                          Coordination with related actions pending in one or more courts
            issues that will be time-consuming to resolve                 in other counties, states, or countries, or in a federal court
   c.       D
            Substantial amount of documentary evidence            f.                D
                                                                          Substantial postjudgment judicial supervision
3.                                                         D
        Remedies sought (check all that apply): a. ✔ monetary                   b. D
                                                                                   ✔ nonmonetary; declaratory or injunctive relief                       c.   D     punitive
4.      Number of causes of action (specify): 1; Violations of Cal. Bus. & Prof. Code § 17529.5
5.      This case      D  is           D
                                ✔ is not    a class action suit.
6.      If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
Date: 10/18/2019
Clark R. Conforti, Esq.
                                   (TYPE OR PRINT NAME)                                                    (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                NOTICE
    • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
        under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
        in sanctions.
    •   File this cover sheet in addition to any cover sheet required by local court rule.
    •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
        other parties to the action or proceeding.
    •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                      Page 1 of 2
                                                                                                                       Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
Form Adopted for Mandatory Use
  Judicial Council of California
                                                             CIVIL CASE COVER SHEET                                            Cal. Standards of Judicial Administration, std. 3.10
   CM-010 [Rev. July 1, 2007]                                                                                                                                www.courtinfo.ca.gov
          Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.12 Page 3 of 55
                                                                                                                                      CM-010
                                     INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money
owed in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in
which property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.
                                                          CASE TYPES AND EXAMPLES
Auto Tort                                       Contract                                           Provisionally Complex Civil Litigation (Cal.
     Auto (22)–Personal Injury/Property             Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
          Damage/Wrongful Death                          Breach of Rental/Lease                         Antitrust/Trade Regulation (03)
     Uninsured Motorist (46) (if the                         Contract (not unlawful detainer            Construction Defect (10)
          case involves an uninsured                             or wrongful eviction)                  Claims Involving Mass Tort (40)
          motorist claim subject to                      Contract/Warranty Breach–Seller                Securities Litigation (28)
          arbitration, check this item                       Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
          instead of Auto)                               Negligent Breach of Contract/                  Insurance Coverage Claims
Other PI/PD/WD (Personal Injury/                             Warranty                                       (arising from provisionally complex
Property Damage/Wrongful Death)                          Other Breach of Contract/Warranty                  case type listed above) (41)
Tort                                                Collections (e.g., money owed, open             Enforcement of Judgment
     Asbestos (04)                                       book accounts) (09)                            Enforcement of Judgment (20)
          Asbestos Property Damage                       Collection Case–Seller Plaintiff                   Abstract of Judgment (Out of
                                                         Other Promissory Note/Collections                        County)
          Asbestos Personal Injury/
                Wrongful Death                               Case                                           Confession of Judgment (non-
     Product Liability (not asbestos or             Insurance Coverage (not provisionally                         domestic relations)
          toxic/environmental) (24)                      complex) (18)                                      Sister State Judgment
     Medical Malpractice (45)                            Auto Subrogation                                   Administrative Agency Award
          Medical Malpractice–                           Other Coverage                                         (not unpaid taxes)
                Physicians & Surgeons               Other Contract (37)                                     Petition/Certification of Entry of
          Other Professional Health Care                 Contractual Fraud                                      Judgment on Unpaid Taxes
                Malpractice                              Other Contract Dispute                             Other Enforcement of Judgment
                                                Real Property                                                     Case
     Other PI/PD/WD (23)
          Premises Liability (e.g., slip            Eminent Domain/Inverse                          Miscellaneous Civil Complaint
                and fall)                                Condemnation (14)                              RICO (27)
          Intentional Bodily Injury/PD/WD           Wrongful Eviction (33)                              Other Complaint (not specified
                                                                                                            above) (42)
                (e.g., assault, vandalism)          Other Real Property (e.g., quiet title) (26)
          Intentional Infliction of                                                                         Declaratory Relief Only
                                                         Writ of Possession of Real Property                Injunctive Relief Only (non-
                Emotional Distress                       Mortgage Foreclosure                                     harassment)
          Negligent Infliction of                        Quiet Title
                Emotional Distress                                                                          Mechanics Lien
                                                         Other Real Property (not eminent
          Other PI/PD/WD                                                                                    Other Commercial Complaint
                                                         domain, landlord/tenant, or
                                                                                                                  Case (non-tort/non-complex)
Non-PI/PD/WD (Other) Tort                                foreclosure)
                                                                                                            Other Civil Complaint
     Business Tort/Unfair Business              Unlawful Detainer
                                                                                                                 (non-tort/non-complex)
         Practice (07)                              Commercial (31)
                                                                                                    Miscellaneous Civil Petition
     Civil Rights (e.g., discrimination,            Residential (32)                                    Partnership and Corporate
         false arrest) (not civil                   Drugs (38) (if the case involves illegal                 Governance (21)
          harassment) (08)                               drugs, check this item; otherwise,             Other Petition (not specified
     Defamation (e.g., slander, libel)                   report as Commercial or Residential)               above) (43)
           (13)                                 Judicial Review                                             Civil Harassment
     Fraud (16)                                     Asset Forfeiture (05)                                   Workplace Violence
     Intellectual Property (19)                     Petition Re: Arbitration Award (11)                     Elder/Dependent Adult
     Professional Negligence (25)                   Writ of Mandate (02)                                          Abuse
         Legal Malpractice                               Writ–Administrative Mandamus                       Election Contest
         Other Professional Malpractice                  Writ–Mandamus on Limited Court                     Petition for Name Change
              (not medical or legal)                         Case Matter                                    Petition for Relief From Late
      Other Non-PI/PD/WD Tort (35)                       Writ–Other Limited Court Case                            Claim
Employment                                                   Review                                         Other Civil Petition
     Wrongful Termination (36)                      Other Judicial Review (39)
     Other Employment (15)                               Review of Health Officer Order
                                                         Notice of Appeal–Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                             Page 2 of 2
                                                    CIVIL CASE COVER SHEET
          Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.13 Page 4 of 55
                                                                                                                                                          SUM-100
                                           SUMMONS                                                                        FOR COURT USE ONLY
                                                                                                                      (SOLO PARA USO DE LA CORTE)
                                    (CITACION JUDICIAL)
NOTICE TO DEFENDANT:
(AVISO AL DEMANDADO):                                                                                          ELECTRONICALL V FILED
                                                                                                                 Superior Court of California,
 ASSURANCE IQ, INC., a Washington corporation, d/b/a MedicarePlan.com;                                              County of San ie9.o        •
 and DOES 1-100, inclusive                                                                                        1011812019 at 11 :30:33 Jiil'M1
YOU ARE BEING SUED BY PLAINTIFF:                                                                               Clerk of the Superior Court
(LO ESTÁ DEMANDANDO EL DEMANDANTE):
                                                                                                                              •
                                                                                                           By Me11J.an ietenhofer, Dej:iwty Clerk

 ASHLEY NICHOLS, an individual


 NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
 below.
    You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
 served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
 case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
 Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask
 the court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property
 may be taken without further warning from the court.
     There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
 referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
 these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
 (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
 costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
 ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
 continuación.
    Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
 corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
 en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
 Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
 biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte
 que le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le
 podrá quitar su sueldo, dinero y bienes sin más advertencia.
   Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
 remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
 programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
 (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
 colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
 cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar el caso.

The name and address of the court is:                                                                    CASE NUMBER:
(El nombre y dirección de la corte es):        Superior Ct. of CA, County of San Diego                   (Número del Caso):
                                                                                                                                  37-2019-00055550- CL-MC- CTL
330 West Broadway                                                                                                                                                            I
San Diego, CA 92101
The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is:
(El nombre, la dirección y el número de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
Clark R. Conforti, Kazerouni Law Group, APC, 245 Fischer Ave, Unit D1, Costa Mesa, CA 92626
800-400-6808
DATE:
(Fecha)
           10/21/2019                                                Clerk, by
                                                                     (Secretario)             M. Dietenhofer
                                                                                                            ~                                              , Deputy
                                                                                                                                                            (Adjunto)
(For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
(Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010)).
                                  NOTICE TO THE PERSON SERVED: You are served
 [SEAL]
                                  1. D    as an individual defendant.
                                  2. D    as the person sued under the fictitious name of (specify):


                                      3.   D    on behalf of (specify):

                                           under:   D     CCP 416.10 (corporation)                        D        CCP 416.60 (minor)
                                                    D     CCP 416.20 (defunct corporation)                D        CCP 416.70 (conservatee)
                                                    D     CCP 416.40 (association or partnership)         D        CCP 416.90 (authorized person)
                                                    D   other (specify):
                                      4.   D    by personal delivery on (date):
                                                                                                                                                              Page 1 of 1
 Form Adopted for Mandatory Use
   Judicial Council of California
                                                                      SUMMONS                                                       Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                      www.courtinfo.ca.gov
   SUM-100 [Rev. July 1, 2009]
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.14 Page 5 of 55


                                 1 KAZEROUNI LAW GROUP, APC
                                   Clark R. Conforti, Esq. (SBN: 317698)                     ELECTRONICALLY FILED
                                 2 clark@kazlg.com                                           Sup.erkir Criurt ri f Califrimia,
                                                                                                 CQunty Qf San DieQ.Q
                                   245 Fischer Avenue, Unit D1
                                 3 Costa Mesa, CA 92626                                       1011812019 at 11 :3• :33 lilM1
                                                                                                Clerk Qf the Sup.erfor CQurt
                                   Telephone: (800) 400-6808                                                       •
                                 4                                                       By l'ite[!an Dietenhri f er, ep.uty Clerk
                                   Facsimile: (800) 520-5523
                                 5
                                   Attorneys for Plaintiff,
                                 6 Ashley Nichols

                                 7
                                                   SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                 8
                                                    COUNTY OF SAN DIEGO (LIMITED JURISDICTION)
                                 9

                                10
                                     ASHLEY NICHOLS, an individual,              Case No.:   37-2019-00055550-C L-MC-CTL
                                11
                                                     Plaintiff,
                                12                                               COMPLAINT FOR VIOLATIONS OF
                                                         v.                      CALIFORNIA RESTRICTIONS ON
                                13
KAZEROUNI LAW GROUP, APC




                                                                                 UNSOLICITED COMMERCIAL E-
 245 FISCHER AVENUE, SUITE D1




                                     ASSURANCE IQ, INC., a Washington            MAIL (Cal. Bus. & Prof. Code § 17529.5)
                                14
     COSTA MESA, CA 92626




                                     corporation, d/b/a MedicarePlan.com;
                                     and DOES 1-100, inclusive,
                                15                                               [LIMITED JURISDICTION: AMOUNT
                                                     Defendants.                 UP TO $10,000]
                                16

                                17                                               JURY TRIAL DEMANDED
                                18

                                19

                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                             1 of 17
                                                                           COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.15 Page 6 of 55


                                 1                                          I. INTRODUCTION
                                 2 1.         In 2003, the California Legislature found that “[r]oughly 40 percent of all e-mail traffic in
                                 3            the United States is comprised of unsolicited commercial e-mail advertisements (hereafter
                                 4            spam) and industry experts predict that by the end of 2003 half of all e-mail traffic will be
                                 5            comprised of spam.” See California Business & Professions (“Bus. & Prof.”) Code
                                 6            § 17529(a).
                                 7 2.         The California Legislature also found that spam e-mails do cause damage and
                                 8            acknowledged the cost of spam in the United States in 2003: “According to Ferris Research
                                 9            Inc., a San Francisco consulting group, spam will cost United States organizations more
                                10            than ten billion dollars ($10,000,000,000), including lost productivity and the additional
                                11            equipment, software, and manpower needed to combat the problem. California is 12
                                12            percent of the United States population with an emphasis on technology business, and it is
                                13            therefore estimated that spam costs California organizations well over 1.2 billion dollars
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                              ($1,200,000,000).” Bus. & Prof. Code § 17529(d).
                                15 3.         However, since the California Legislature declared its findings regarding the cost of spam
                                16            in 2003, the actual cost has increased dramatically. In 2012, the Journal of Economic
                                17            Perspectives published an academic paper which estimated that e-mail spam cost American
                                18            businesses and consumers roughly $20 billion annually. Rao, Justin M., and David H.
                                19            Reiley. 2012. "The Economics of Spam." Journal of Economic Perspectives, 26 (3): 87-
                                20            110.
                                21 4.         As of November of 2018, spam e-mail messages accounted for 54.3 percent of the total e-
                                22            mail traffic worldwide. Symantec Corporation, Monthly Threat Report (December 2018).
                                23                                II. SUMMARY OF THE COMPLAINT
                                24 5.         Plaintiff ASHLEY NICHOLS (“Plaintiff”) brings this Action against Defendant
                                25            ASSURANCE IQ, INC. doing business as MedicarePlan.com (“Defendant”) and DOES
                                26            1-100 (collectively, “Defendants”) for advertising in at least two (2) unsolicited
                                27            commercial emails1 (i.e., “spams”) sent to Plaintiff’s California email address beginning
                                28
                                     1
                                         “Unsolicited commercial e-mail advertisement” means that the recipient has not provided direct
                                                                                   2 of 17
                                                                                 COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.16 Page 7 of 55


                                 1          on or about November 2018 in violation of Bus. & Prof. Code § 17529.5 (“Section
                                 2          17529.5”).
                                 3 6.       The spam e-mails sent by Defendant and Defendant’s marketing agents materially violated
                                 4          Bus. & Prof. Code § 17529.5 because there was materially false and deceptive information
                                 5          contained in or accompanying the e-mail headers, specifically the use of third-party domain
                                 6          names in the Sender E-mail Address of each of the spam e-mails.
                                 7 7.       Specifically, the spam e-mails violate Section 17529.5(a)(1) because they contain or are
                                 8          accompanied by a third-party domain name without the permission of the third party. The
                                 9          third-party domain names used are craigslist.org and target.com.
                                10 8.       While many violations are described below with specificity, this Complaint alleges
                                11          violations of the statutes in their entirety.
                                12 9.       All of the offending spam e-mails were sent to a California e-mail address. 2
                                13 10.      Plaintiff never gave “direct consent” 3 as required by Bus. & Prof. Code § 17529.1(d) to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                            receive commercial e-mail advertisements from, or had a “preexisting or current business
                                15          relationship” 4 pursuant to Bus. & Prof. Code § 17529.1(l) with Defendant.
                                16 11.      Defendant is strictly liable for advertising in spams sent by its third-party marketing agents,
                                17          as are the marketing agents themselves. Third-party marketing agents are also liable.
                                18
                                19
                                   consent to receive advertisements from the advertiser and does not have a preexisting or current
                                20 business relationship, as defined by subdivision (l), with the advertiser promoting the lease, sale,
                                   rental, gift, offer or other disposition of any property, goods, services, or extension of credit. See
                                21 Bus. & Prof. Code § 17529.1(o)(1)-(2).
                                   2
                                22 “California electronic mail address” or “California e-mail address” means any of the following:
                                   (1) an e-mail address furnished by an electronic mail service provider that sends bills for
                                23 furnishing and maintaining that e-mail address in this state; (2) an e-mail address ordinarily
                                   accessed from a computer located in this state; or (3) an e-mail address furnished to a resident of
                                24 this state. See Bus. & Prof. Code § 17529.1(b).
                                   3
                                      “Direct consent” means that the recipient has expressly consented to receive e-mail
                                25
                                   advertisements from the advertiser, either in response to a clear and conspicuous request for the
                                26 consent
                                   4
                                             or at the recipient's own initiative. Bus. & Prof. Code § 17529.1(d) (emphasis added).
                                     “Preexisting or current business relationship,” as used in connection with the sending of a
                                27 commercial e-mail advertisement, means that the recipient has made an inquiry and has provided
                                   his or her e-mail address, or has made an application, purchase, or transaction, with or without
                                28 consideration, regarding products or services offered by the advertiser. Bus. & Prof. Code
                                   § 17529.1(l).
                                                                                   3 of 17
                                                                                 COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.17 Page 8 of 55


                                 1 12.      Spam recipients are not required to allege or prove reliance or actual damages to have
                                 2          standing. See Bus. & Prof. Code § 17529.5(b)(1)(A)(iii). Nevertheless, Plaintiff did suffer
                                 3          damages by receiving the spams. See, e.g., Bus. & Prof. Code § 17529(d), (e), (g), (h).
                                 4          However, Plaintiff elects to recover statutory damages only and forego recovery of any
                                 5          actual damages. See Bus. & Prof. Code § 17529.5(b)(1)(B).
                                 6 13.      The unlawful elements of these spams represent willful acts of falsity and deception, rather
                                 7          than clerical errors.
                                 8 14.      This Court should award Plaintiff liquidated statutory damages against Defendant in the
                                 9          amount of $1,000 per unlawful spam e-mail, as authorized by Bus. & Prof. Code
                                10          § 17529.5(b)(1)(B)(ii).
                                11 15.      This Court should award Plaintiff attorneys’ fees pursuant to Bus. & Prof. Code
                                12          § 17529.5(b)(1)(C).
                                13                                             III. PARTIES
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                     A. Plaintiff ASHLEY NICHOLS
                                14
     COSTA MESA, CA 92626




                                15 16.      Plaintiff is now, and at all times relevant has been, an individual domiciled in the State of

                                16          California, County of San Diego.

                                17 17.      Plaintiff owns and at all relevant times herein owned a computer with an Internet

                                18          connection. This computer is located in the State of California.

                                19 18.      Plaintiff   ordinarily uses this computer        to   access Plaintiff’s e-mail      address

                                20          anichols****@yahoo.com.5

                                21 19.      Plaintiff ordinarily accesses this e-mail account from California.

                                22 20.      Plaintiff is a “recipient”6 as defined by Bus. & Prof. Code § 17529.1(m) of “unsolicited

                                23          commercial e-mail advertisements” as defined by Bus. & Prof. Code § 17529.1(o).

                                24
                                25   5
                                     Plaintiff’s e-mail address has been partially redacted for privacy and will be made available to
                                26 Defendant(s)
                                   6
                                                  when an appearance is made in this matter.
                                     “Recipient” means the addressee of an unsolicited commercial e-mail advertisement. If an
                                27 addressee of an unsolicited commercial e-mail advertisement has one or more e-mail addresses
                                   to which an unsolicited commercial e-mail advertisement is sent, the addressee shall be deemed
                                28 to be a separate recipient for each e-mail address to which the e-mail advertisement is sent. See
                                   Bus. & Prof. Code § 17529.1(m).
                                                                                 4 of 17
                                                                               COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.18 Page 9 of 55


                                 1 21.     Plaintiff received unlawful unsolicited commercial emails (defined above as “spams)
                                 2         linking to Defendant’s web page at MedicarePlan.com. Plaintiff did not give direct consent
                                 3       to any of the Defendants to send Plaintiff any commercial email advertising.
                                 4 B. Defendant ASSURANCE IQ, INC.
                                 5 22.     Plaintiff is informed and believes and thereon alleges that Defendant is currently, and was

                                 6         at all relevant times, a Washington corporation headquartered in the city of Bellevue,

                                 7         Washington.

                                 8 23.     Plaintiff is informed and believes and thereon alleges that Defendant currently, and at all

                                 9         times, owned and operated the website MedicarePlan.com. Through this website,

                                10         Defendant operates its business model.

                                11 24.     Defendant is an “advertiser” as defined by Bus. & Prof. Code § 17529.1(a) in each of the

                                12         e-mails received by Plaintiff.

                                13 C. DOE Defendants
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                     25.   Plaintiff does not know the true names or legal capacities of the Defendants designated
                                15
                                           herein as DOES 1 through 100, inclusive, and therefore sue said Defendants under the
                                16
                                           fictitious name of “DOE.”
                                17
                                     26.   Plaintiff is informed and believes and thereon alleges that each of the Defendants
                                18
                                           designated herein as a DOE is legally responsible in some manner for the matters alleged
                                19
                                           in this Complaint, and is legally responsible in some manner for causing the injuries and
                                20
                                           damages of which Plaintiff complains.
                                21
                                     27.   Plaintiff is informed and believes and thereon alleges that each of the Defendants
                                22
                                           designated herein as a DOE Defendant was, at all times relevant to the matters alleged
                                23
                                           within this Complaint, acting in conjunction with the named Defendants, whether as a
                                24
                                           director, officer, employee, agent, affiliate, customer, participant, or co-conspirator. When
                                25
                                           the identities of DOE Defendants 1-100 are discovered, or otherwise made available,
                                26
                                           Plaintiff will seek to amend this Complaint to allege their identity and involvement with
                                27
                                           particularity.
                                28

                                                                                5 of 17
                                                                              COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.19 Page 10 of 55


                                 1                               IV. JURISDICTION AND VENUE
                                 2 28.   This Court has jurisdiction over the Action because Plaintiff is domiciled in and a citizen
                                 3       of California, and Plaintiff received the unlawful spams in California.
                                 4 29.   Plaintiff is a California resident who received the emails in California and has thus been
                                 5       harmed in California.
                                 6 30.   Defendant is a business based in Woodland Hills, California.
                                 7 31.   The amount in controversy does not exceed $25,000.
                                 8 32.   Plaintiff is informed and believes and thereon alleges that Defendant advertised in
                                 9       numerous spam emails sent to California residents, including Plaintiff.
                                10 33.   Plaintiff is informed and believes and thereon alleges that Defendant hired, conspired,
                                11       partnered or joint ventured with unknown third parties to send these spam emails to
                                12       California residents, including Plaintiff, in order to advertise its products and/or services.
                                13 34.   Plaintiff is informed and believes and thereon alleges that Defendant was aware or should
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                         have been aware that its agents, co-conspirators, partners, joint venturers were sending
                                15       spam emails advertising their services to California residents.
                                16 35.   Plaintiff is informed and believes and thereon alleges that Defendant created and engaged
                                17       in an ongoing relationship in California related to the distribution of the spam emails.
                                18 36.   Plaintiff is informed and believes and thereon alleges that Defendant caused to be sent
                                19       numerous spam emails to the email servers of Yahoo! Inc. Yahoo! Inc. is a Delaware
                                20       Corporation with email servers in Sunnyvale, California.
                                21 37.   Venue is proper in San Diego County because Plaintiff received the unlawful spams at
                                22       issue in San Diego County. Thus, the cause of action arose in San Diego County. Code
                                23       Civ. Proc. §§ 395 (b) and 395.5.
                                24
                                                For purposes of laying venue, a liability ‘arises’ where the injury
                                25              occurs. . . . The ‘obligation or liability’ provision of section 395.5
                                                does not require that the defendant perform any act inside the county
                                26              for venue to be proper; it merely requires that the obligation arise
                                                there.
                                27

                                28

                                                                               6 of 17
                                                                             COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.20 Page 11 of 55


                                 1          Black Diamond Asphalt Inc. v. Superior Court of San Joaquin County, 109 Cal. App 4th
                                            166, 172, 173 (3d Dist. 2003) (internal citations omitted, emphasis added). Here,
                                 2
                                            Defendant’s obligations arose in San Diego County, where Plaintiff received the spams.
                                 3
                                 4                                     V. TECHNICAL BACKGROUND
                                 5 38.      “A ‘domain name’ is defined by an ‘alphanumeric designation that is registered with or
                                 6          assigned by any domain name registrar as part of an electronic address on the Internet.’”
                                 7          Balsam v. Trancos, Inc., 203 Cal.App.4th 1083, 1090 fn. 6 (quoting Bus. & Prof. Code §
                                 8          17529.1 subd. (e)).
                                 9 39.      “WHOIS” refers to the means of determining the identity of a domain registrant.
                                10          “Technically, WHOIS is not the database, itself, but a protocol for submitting a query to a
                                11          database in order to find contact information for the owner of a domain name.” Solid Host
                                12          NL v. NameCheap, Inc., 652 F.Supp. 2d 1092, 1095 fn. 3 (C.D.Cal. 2009) (citing Matthew
                                13          Bierlin & Gregory Smith, Privacy Year in Review: Growing Problems with Spyware and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14          Phishing, Judicial and Legislative Developments in Internet Governance, and the Impacts
     COSTA MESA, CA 92626




                                15          on Privacy, 1 I/S: J.L. & POL'Y FOR INFO. SOC'Y 279, 313 (2005)).
                                16 40.      “To secure the creation, registration, and use of a domain name, one must first assent to
                                17          the registrar's contract. In addition to the payment of a small fee, the contract requires a
                                18          potential registrant to agree to (1) provide and maintain current and accurate identifying
                                19          information…” In re Forchion, 198 Cal.App.4th 1284, 1308-09 (2011).
                                20                                VI. THE TWO UNLAWFUL SPAMS

                                21 41.      Plaintiff alleges that Defendant engaged in tortious conduct: “a civil wrong, other than
                                22          breach of contract, for which a remedy may be obtained, usually in the form of damages;

                                23          a breach of a duty that the law imposes on persons who stand in a particular relation to one
                                            another.” Tort, BLACK’S LAW DICTIONARY (11th ed. 2019).
                                24
                                25       A. The Emails at Issue are Unsolicited Commercial E-Mail Advertisements (i.e.

                                26          “Spam”)

                                27 42.      Plaintiff hereby incorporates the foregoing paragraphs as though set forth in full herein.

                                28

                                                                                 7 of 17
                                                                               COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.21 Page 12 of 55


                                 1 43.      Plaintiff received at least two (2) spams advertising Defendant’s websites at Plaintiff’s
                                 2          California e-mail address.
                                 3 44.      The e-mails at issue are “commercial e-mail advertisements” 7 because they advertise
                                 4          services provided by Defendant at the website MedicarePlan.com and were initiated for
                                 5          the purpose of advertising and promoting Defendant’s products or services.
                                 6 45.      The e-mails are “unsolicited commercial e-mail advertisements” because Plaintiff never
                                 7          gave “direct consent” to Defendant, or any of its affiliates to send commercial e-mails.
                                 8 46.      Plaintiff has never had a “preexisting or current business relationship” with Defendant, or
                                 9          its affiliates.
                                10 47.      Plaintiff did not opt-in to receive e-mails from Defendant’s marketing agents. Even if
                                11          Plaintiff had opted in to receive e-mails from Defendant’s marketing agents—which
                                12          Plaintiff denies—that would not constitute direct consent to Defendant, the advertiser in
                                13          the spams. See Balsam v. Trancos Inc., 203 Cal. App. 4th 1083, 1099-1100 (1st Dist. 2012).
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14 48.
     COSTA MESA, CA 92626




                                            Plaintiff did not consent or acquiesce to receive the spams at issue. Plaintiff did not waive
                                15          any claims related to the spams at issue.
                                16 49.      Defendant advertised in, sent, and/or conspired to send at least two (2) unlawful spams that
                                17          Plaintiff received at Plaintiff’s “California e-mail address.”
                                18 50.      The spams are all unlawful because the spams contain or are accompanied by materially
                                19          false and deceptive information, such as the use of third-party domain names without the
                                20          third party’s permission, and/or falsified, misrepresented, or forged information contained
                                21          in or accompanying the e-mail headers, and/or misleading Subject Lines, as described in
                                22          more detail below.
                                23 //
                                24 //
                                25 //
                                26 //
                                27
                                     7
                                    “Commercial e-mail advertisement” means any electronic mail message initiated for the purpose
                                28 of advertising or promoting the lease, sale, rental, gift offer, or other disposition of any property,
                                   goods, services, or extension of credit. Bus. & Prof. Code § 17529.1(c).
                                                                                  8 of 17
                                                                                COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.22 Page 13 of 55


                                 1         B. The Spam E-mails Contain or Are Accompanied By Third-Party Domain Names
                                 2            Without The Permission of the Third Party in Violation of Business & Professions
                                 3            Code § 17529.5(a)(1)
                                 4 51.        Section 17529.5(a)(1) prohibits spams containing or accompanied by a third party’s
                                 5            domain name without the permission of the third party.
                                 6 52.        The two (2) spam e-mails received by Plaintiff Nichols contain third-party domain names
                                 7            in the From field in each of the spam e-mails. These From fields were all forged to falsely
                                 8            include the third-party domain names in the Sender E-mail Addresses. The forged Sender
                                 9            E-mail Addresses are orders@oe.target.com and help@craigslist.org.
                                10 53.        These third-party domain names were contained in the Sender E-mail Address field in each
                                11            of the spam e-mail headers.
                                12 54.        The “From” line field is part of e-mail headers. The From line has two distinctive parts: (1)
                                13            the From Name, and (2) the Sender E-mail Address. For example, if an e-mail’s “From”
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                              ‘line states: “John Doe <johndoe@yahoo.com>”, the From Name is “John Doe” and the
                                15            Sender E-mail Address is “<johndoe@yahoo.com>.”
                                16 55.        The From Name in an e-mail’s header is designed to identify who the e-mail is from. The
                                17            Internet Engineering Task Force created a collection of “Requests for Comment” (“RFCs”)
                                18            that define the rules and standard protocols that enable e-mail to work. According to RFC
                                19            5322 at ¶ 3.6.2 (emphasis in original):
                                20
                                                       The “From:” field specifies the author(s) of the message, that is, the
                                21                     mailbox(es) of the person(s) or system(s) responsible for the writing
                                                       of the message. . . . In all cases, the “From:” field SHOULD NOT
                                22                     contain any mailbox that does not belong to the author(s) of the
                                                       message.
                                23
                                     56.      The only content of a “From” line visible before an e-mail is opened is the “From Name.”
                                24
                                              Therefore, a From Name that misrepresents who a spam is from is a deliberate and material
                                25
                                              misrepresentation of the most important part of the e-mail header—not a mere clerical
                                26
                                              error.
                                27
                                     57.      Although Plaintiff does not bring any claims under the federal CAN-SPAM Act, the
                                28
                                              Federal Trade Commission (“FTC”) identified the From Name as the first item in
                                                                                    9 of 17
                                                                                  COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.23 Page 14 of 55


                                 1            misleading header information in its guide to CAN-SPAM compliance when it stated:
                                 2            “Don’t use false or misleading header information. Your “From,” “To,” “Reply-To,” and
                                 3            routing information – including the originating domain name and e-mail address – must be
                                 4            accurate and identify the person or business who initiated the message.” Federal Trade
                                 5            Commission, CAN-SPAM Act: A Compliance Guide for Business (emphasis added).8
                                 6 58.        Plaintiff does not insist on any particular label in the From Name field. Rather, Plaintiff
                                 7            contends that the text of a From Name field, whatever it is, cannot misrepresent who the e-
                                 8            mails are from.
                                 9 59.        Plaintiff is informed and believes and thereon alleges that the emails at issue here falsely
                                10            list domain names owned by third parties without the permission of the third parties.
                                11 60.        Plaintiff is informed and believes and thereon alleges that Defendants use third-party
                                12            domain names to deceive recipients into believing that these third parties have endorsed or
                                13            approved of Defendant’s products and/or services.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14 61.
     COSTA MESA, CA 92626




                                              Plaintiff is informed and believes and thereon alleges that Defendants use these third-party
                                15            domain names to use the good will of these third parties to trick the recipients into opening
                                16            the emails and purchasing Defendant’s products and/or services.
                                17 62.        Craigslist.org is contained in one of the spam e-mails at issue. Plaintiff is informed and
                                18            believes and thereon alleges that third party Craigslist, Inc. did not give permission for its
                                19            domain name craigslist.org to appear in or accompany any of the spams at issue in this
                                20            complaint.
                                21 63.        Target.com is contained in one of the spam e-mails at issue. Plaintiff is informed and
                                22            believes and thereon alleges that third party Target Brands Inc. did not give permission for
                                23            its domain name Target.com to appear in or accompany one of the spams at issue in this
                                24            complaint.
                                25 64.        Plaintiff could see the third parties’ domain names when Plaintiff viewed the spam e-mails
                                26            on Plaintiff’s computer.
                                27

                                28
                                     8
                                         http://www.business.ftc.gov/documents/bus61-can-spam-act-compliance-guide-business
                                                                                   10 of 17
                                                                                 COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.24 Page 15 of 55


                                 1 65.   There is no readily discernible connection between the above entities and Defendant and
                                 2       no evidence that these entities consented to Defendant’s use of their domain names in
                                 3       connection with the sending of the emails at issue, in violation of Section 17529.5(a)(1).
                                 4       Nothing indicates that these third parties use affiliate marketers or have an affiliate program
                                 5       for advertising business for other websites, such as Defendant’s websites.
                                 6 66.   Such unauthorized use of third parties’ domain names without permission is materially
                                 7       false and deceptive. Plaintiff is informed and believes and thereon alleges that Defendant
                                 8       and/or its marketing agents included the third-party domain names in order to: falsely lend
                                 9       an air of legitimacy to the spams by leveraging the brand equity of legitimate advertisers,
                                10       making the recipients believe that the third-party endorses Defendant; and trick recipients
                                11       and e-mail filters as to the source of the spam e-mails. If Defendant and its marketing agents
                                12       used their own domain names, it would be more likely that spam filters and recipients
                                13       would be able to identify the domain names as being associated with spammers, and block
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                         or disregard the spams. On the other hand, e-mails purportedly sent by the third party are
                                15       more likely to be treated as legitimate e-mails and not spams, and therefore not blocked by
                                16       e-mail filters or disregarded by recipients.
                                17 67.   The unsolicited commercial emails Plaintiff received from Defendant violate Section
                                18       17529.5(a)(1) because the e-mail advertisements contain or are accompanied by a third-
                                19       party’s domain name without the permission of the third party, which misrepresents the
                                20       identity of the sender, misappropriates the identity of the true owner of the third-party
                                21       domain name, and falsely represents that the sender has a legitimate relationship with the
                                22       third-party domain name’s true owner.
                                23 68.   Moreover, the emails Plaintiff received did not actually come from the purported domain
                                24       names, and thus contain materially false, forged, deceptive, or misleading information in
                                25       violation of Section 17529.5. See Silverstein v. Keynetics, Inc., 2016 U.S. Dist. LEXIS
                                26       180174 (N.D. Cal. 2016).
                                27 69.   The emails Plaintiff received were also materially false and deceptive because they were
                                28       falsified, forged, or misrepresented to indicate that the sender was an actual entity known

                                                                               11 of 17
                                                                             COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.25 Page 16 of 55


                                 1            to Plaintiff, when the emails were, in fact, nothing but advertisements sent by Defendant
                                 2            or its agents. See Hoang v. Reunion.com, Inc., 2010 U.S. Dist. LEXIS 34466 (N.D. Cal.
                                 3            2010).
                                 4 70.        Furthermore, since these spam e-mails were not actually sent from the domain names that
                                 5            appear in the Sender E-mail Addresses, the spam e-mails misrepresented the sender of the
                                 6            spam e-mails through the use of falsified and forged information.
                                 7         C. Defendant is Strictly Liable for the Spam E-mails Sent By its Marketing Agents
                                 8 71.        Plaintiff is informed and believes and thereon alleges that Defendant contracted with third-
                                 9            party advertising networks and affiliates to advertise its websites for the purpose of selling
                                10            products and services for a profit.
                                11 72.        Defendant knowingly, intentionally, and voluntarily chose to outsource their advertising to
                                12            third-party spam networks and spammers.
                                13 73.        Advertisers are liable for advertising in spam e-mails, even if third parties sent the e-mails:
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                                       “There is a need to regulate the advertisers who use spam, as well as
                                15                     the actual spammers because the actual spammers can be difficult to
                                                       track down due to some return addresses that show up on the display
                                16                     as ‘unknown’ and many others being obvious fakes and they are
                                                       often located offshore. The true beneficiaries of spam are the
                                17
                                                       advertisers who benefit from the marketing derived from the
                                18                     advertisements.” (Bus. & Prof. Code § 17529(j)(k).) “It is unlawful
                                                       [ ] to advertise in a commercial e-mail advertisement [ ] under any
                                19                     of the following circumstances…”
                                20
                                              Bus. & Prof. Code § 17529.5 (emphasis added). Thus, Defendant’s agents are also liable
                                21
                                              for sending the unlawful spams.
                                22
                                     74.      Section 17529.5(a) “makes an entity strictly liable for advertising in a commercial e-mail
                                23
                                              . . . regardless of whether the entity knew that such e-mails had been sent or had any intent
                                24
                                              to deceive the recipient.” Hypertouch Inc. v. ValueClick Inc., 192 Cal. App. 4th 805, 820-
                                25
                                              21 (2011) (emphasis added).
                                26
                                     75.      In fact, in Hypertouch, the court of appeal held that advertisers are strictly liable for
                                27
                                              advertising in false and deceptive spams, even if the spams were sent by third-parties.
                                28

                                                                                      12 of 17
                                                                                    COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.26 Page 17 of 55


                                 1                 [S]ection 17529.5 makes it unlawful for a person or entity “to
                                                   advertise in a commercial e-mail advertisement” that contains any
                                 2                 of the deceptive statements described in subdivisions (a)(1)-(3).
                                                   Thus, by its plain terms, the statute is not limited to entities that
                                 3                 actually send or initiate a deceptive commercial e-mail, but applies
                                                   more broadly to any entity that advertises in those e-mails.
                                 4
                                 5                 Thus, like other California statutes prohibiting false or misleading
                                                   business practices, the statute makes an entity strictly liable for
                                 6                 advertising in a commercial e-mail that violates the substantive
                                                   provisions described in section 17529.5, subdivision (a) regardless
                                 7                 of whether the entity knew that such e-mails had been sent or had
                                                   any intent to deceive the recipient.
                                 8
                                 9
                                           Id. at 820-21. The court did not find that this was an arbitrary requirement; rather, the court
                                10
                                           identified sound policy reasons behind the Legislature’s decision to create a strict liability
                                11
                                           statute. Id. at 829.
                                12
                                     76.   Moreover, Plaintiff is informed and believes and thereon alleges that Defendant and/or
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                           Defendant's affiliates and/or Defendant's marketing agents intended to deceive recipients
                                14
     COSTA MESA, CA 92626




                                           of their spam messages through the use of falsified, misrepresented, and/or misleading
                                15
                                           information in third-party domain names, From Names, domain name registrations, and
                                16
                                           Subject Lines, as described herein.
                                17
                                     77.   Forged Sender E-mail Addresses do not write themselves. The false and misrepresented
                                18
                                           information contained in and accompanying the e-mail headers are not “clerical errors.”
                                19
                                           Plaintiff is informed and believes and thereon alleges that Defendant and/or Defendant's
                                20
                                           affiliates and/or Defendant's marketing agents went to great lengths to create falsified and
                                21
                                           misrepresented information contained in and accompanying the e-mail headers in order to
                                22
                                           materially deceive recipients, Internet Service Providers, and spam filters.
                                23
                                     78.   Plaintiff is informed and believes and thereon alleges that Defendant has knowledge that
                                24
                                           its affiliates/marketing agents engage in the sending of false and deceptive spam.
                                25
                                           Plaintiff is informed and believes and thereon alleges that Defendant intended to profit,
                                26
                                           actually profited, and continue to profit, and were unjustly enriched by, its wrongful
                                27
                                           conduct as described herein.
                                28

                                                                                 13 of 17
                                                                               COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.27 Page 18 of 55


                                 1 D. No Proof of Reliance or Actual Damages is Necessary Because Plaintiff Sues for Statutory
                                 2       Liquidated Damages
                                 3 79.      The California Legislature set liquidated damages as $1,000 per spam. Bus. & Prof. Code
                                 4          § 17529.5(b)(1)(B)(ii).
                                 5 80.      Plaintiff is informed and believes and thereon alleges that the $1,000 per spam figure is
                                 6          comparable with damages in other areas of consumer protection law, e.g., $500-$1,500
                                 7          statutory damages per junk fax, pursuant to Business & Professions Code § 17538.43(b).
                                 8 81.      Plaintiff’s rightful and lawful demand for liquidated damages in the amount of $1,000 per
                                 9          e-mail is necessary to further the California Legislature’s objective of protecting California
                                10          residents from unlawful spam.
                                11 82.      Section 17529.5 does not require Plaintiff to quantify their actual damages, allege or prove
                                12          reliance on the advertisements contained in the spams, or purchase the goods and services
                                13          advertised in the spams. Recipients of unlawful spam have standing to sue and recover
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                            liquidated damages. Bus. & Prof. Code § 17529.5(b)(1)(A)(iii); Hypertouch, 192 Cal. App.
                                15          4th at 820, 822-23, 828.
                                16 83.      However, Plaintiff did suffer damages by receiving the unlawful spams advertising
                                17          Defendant’s products and services in the state of California, at their California e-mail
                                18          addresses. Bus. & Prof. Code § 17529(d), (e), (g), (h). Regardless, Plaintiff does not seek
                                19          actual damages in this Action, only liquidated damages. Bus. & Prof. Code §
                                20          17529.5(b)(1)(B).
                                21 84.      Plaintiff is informed and believes and thereon alleges that Defendant has not established
                                22          and implemented, with due care, practices and procedures reasonably designed to
                                23          effectively prevent unsolicited commercial e-mail advertisements that are in violation of
                                24          Section 17529.5.
                                25                                   FIRST CAUSE OF ACTION
                                         [Violations of California Restrictions on Unsolicited Commercial E-mail, California
                                26                              Business & Professions Code § 17529.5]
                                                                        (Against All Defendants)
                                27

                                28 85.      Plaintiff hereby incorporates the foregoing paragraphs as though set forth in full herein.


                                                                                 14 of 17
                                                                               COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.28 Page 19 of 55


                                 1 86.   Plaintiff received the spam e-mails within one year prior to filing this Complaint.
                                 2 87.   Defendant advertised in, sent, assisted others in sending, conspired to send, contracted with
                                 3       others to send, and/or otherwise caused to be sent at least two (2) unsolicited commercial
                                 4       e-mail advertisements to Plaintiff’s California electronic mail addresses and California
                                 5       Class members’ e-mail addresses that had materially falsified, forged and/or
                                 6       misrepresented information contained in or accompanying the e-mail headers, and third-
                                 7       party domain names without the permission of the third party, in violation of Bus. & Prof.
                                 8       Code § 17529.5.
                                 9 88.   Plaintiff is informed and believes and thereon alleges that all of the emails use hypertext
                                10       markup language (“HTML”) in the body which reference remote images, which are not
                                11       part of the email body but rather a link to a web server that could be anywhere on the
                                12       Internet and controlled by any unknown third party. Many email clients automatically
                                13       block remote images preventing recipients from seeing the sender upon initially opening
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                         the email.
                                15 89.   Remote images are not actually part of the email body, but rather a link to a web server
                                16       that could be anywhere on the Internet and controlled by Defendant or an unknown third
                                17       party. See ZooBuh, Inc. v. Better Broadcasting, LLC 2013 U.S. Dist. LEXIS 77033 *22 n.
                                18       29 (D. Utah 2013).
                                19 90.   Some spammers use remote hosted images to detect when emails are opened to detect
                                20       active email addresses so that the spammer can either resell the email address and/or direct
                                21       more emails to active email addresses which open emails.
                                22 91.   Plaintiff is informed and believes and thereon alleges that most email clients, including
                                23       Plaintiff’s, automatically block remote hosted images in spam as a security measure to
                                24       prevent spammers from detecting active email addresses.
                                25 92.   The use of remote hosted images permits the senders to make the emails “self-destructing”
                                26       in order to hide the identities of the Defendant and to avoid responsibility for Defendant’s
                                27       deliberately misleading unsolicited email advertisements and illegal activities.
                                28

                                                                              15 of 17
                                                                            COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.29 Page 20 of 55


                                 1 93.       The unlawful elements of these spam e-mails represent willful acts of falsity and deception,
                                 2           rather than clerical errors.
                                 3 94.       The California Legislature set liquidated damages at One Thousand Dollars ($1,000) per
                                 4           e-mail.
                                 5 95.       Plaintiff seeks reimbursement of reasonable attorneys’ fees and costs as authorized by
                                 6           Section 17529.5(b)(1)(C).
                                 7 96.       The attorneys’ fees provision for a prevailing spam recipient is typical of consumer
                                 8           protection statutes and supported by Code of Civil Procedure § 1021.5. By prosecuting this
                                 9           action, Plaintiff expect to enforce an important right affecting the public interest and
                                10           thereby confer a significant benefit on the general public or a large class of persons. The
                                11           necessity and financial burden of private enforcement is such as to make the award
                                12           appropriate, and the attorneys’ fees should not, in the interest of justice, be paid out of the
                                13           recovery of damages.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                                                              PRAYER FOR RELIEF
                                15 WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
                                16       •   An Order from this Court declaring that Defendant violated Bus. & Prof. Code § 17529.5,
                                17           by advertising in and sending unlawful spam e-mails.
                                18       •   Liquidated damages of $2,000 against Defendant in the amount of $1,000 per each of the
                                19           two (2) unlawful spam e-mail, as authorized by Bus. & Prof. Code § 17529.5(b)(1)(B)(ii).
                                20       •   Reasonable attorneys’ fees and costs as authorized by Bus. & Prof. Code
                                21           § 17529.5(b)(1)(C).
                                22       •   Disgorgement of all profits derived from unlawful spams directed to California residents;
                                23           monies to be turned over to the Unfair Competition Law Fund and used by the California
                                24           Attorney General to support investigations and prosecutions of California’s consumer
                                25           protection laws.
                                26       •   Costs of suit.
                                27       •   Such other and further relief as the Court deems proper.
                                28

                                                                                   16 of 17
                                                                                 COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.30 Page 21 of 55


                                 1                                      DEMAND FOR JURY TRIAL
                                 2 97.    Pursuant to the California Constitution and California Code of Civil Procedure § 631,
                                 3        Plaintiff is entitled to, and demands, a trial by jury.
                                 4
                                 5 Dated: October 18, 2019                            Respectfully submitted,
                                 6
                                                                                      KAZEROUNI LAW GROUP, APC
                                 7
                                 8                                                    By:
                                                                                                    CLARK R. CONFORTI, ESQ.
                                 9
                                                                                                    Attorneys for Plaintiff
                                10
                                11
                                12
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27

                                28

                                                                                 17 of 17
                                                                               COMPLAINT
      Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.31 Page 22 of 55
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
STREET ADDRESS:      330 W Broadway
MAILING ADDRESS:     330 W Broadway
CITY AND ZIP CODE:   San Diego, CA 92101-3827
BRANCH NAME:         Central
TELEPHONE NUMBER: (619) 450-7075

PLAINTIFF(S) / PETITIONER(S):              Ashley Nichols

DEFENDANT(S) / RESPONDENT(S): Assurance IQ Inc


 NICHOLS VS ASSURANCE IQ INC [IMAGED]
                                                                                            CASE NUMBER:
 NOTICE OF CASE ASSIGNMENT
 and CASE MANAGEMENT CONFERENCE                                                             37-2019-00055550-CL-MC-CTL

CASE ASSIGNED FOR ALL PURPOSES TO:
Judge: Richard E. L. Strauss                                                          Department: C-75

COMPLAINT/PETITION FILED: 10/18/2019

TYPE OF HEARING SCHEDULED                             DATE         TIME             DEPT               JUDGE
Civil Case Management Conference                      07/31/2020   10:00 am         C-75               Richard E. L. Strauss


A case management statement must be completed by counsel for all parties or self-represented litigants and timely filed with the court
at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC Rule 3.725).
All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case, and be fully
prepared to participate effectively in the hearing, including discussions of ADR* options.




IT IS THE DUTY OF EACH PLAINTIFF (AND CROSS-COMPLAINANT) TO SERVE A COPY OF THIS NOTICE WITH THE
COMPLAINT (AND CROSS-COMPLAINT), THE ALTERNATIVE DISPUTE RESOLUTION (ADR) INFORMATION FORM (SDSC
FORM #CIV-730), A STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (ADR) (SDSC FORM #CIV-359), AND OTHER
DOCUMENTS AS SET OUT IN SDSC LOCAL RULE 2.1.5.
ALL COUNSEL WILL BE EXPECTED TO BE FAMILIAR WITH SUPERIOR COURT RULES WHICH HAVE BEEN PUBLISHED AS
DIVISION II, AND WILL BE STRICTLY ENFORCED.
TIME STANDARDS: The following timeframes apply to general civil cases and must be adhered to unless you have requested and
       been granted an extension of time. General civil cases consist of all civil cases except: small claims proceedings,
       civil petitions, unlawful detainer proceedings, probate, guardianship, conservatorship, juvenile, parking citation
       appeals, and family law proceedings.
COMPLAINTS: Complaints and all other documents listed in SDSC Local Rule 2.1.5 must be served on all named defendants.
DEFENDANT’S APPEARANCE: Defendant must generally appear within 30 days of service of the complaint. (Plaintiff may
      stipulate to no more than 15 day extension which must be in writing and filed with the Court.) (SDSC Local Rule 2.1.6)
JURY FEES: In order to preserve the right to a jury trial, one party for each side demanding a jury trial shall pay an advance jury fee in
       the amount of one hundred fifty dollars ($150) on or before the date scheduled for the initial case management conference in
       the action.


COURT REPORTERS: Court reporters are not provided by the Court in Civil cases. See policy regarding normal availability and
unavailability of official court reporters at www.sdcourt.ca.gov.
*ALTERNATIVE DISPUTE RESOLUTION (ADR): THE COURT ENCOURAGES YOU TO CONSIDER UTILIZING VARIOUS
ALTERNATIVES TO TRIAL, INCLUDING MEDIATION AND ARBITRATION, PRIOR TO THE CASE MANAGEMENT CONFERENCE.
PARTIES MAY FILE THE ATTACHED STIPULATION TO USE ALTERNATIVE DISPUTE RESOLUTION (SDSC FORM #CIV-359).




SDSC CIV-721 (Rev. 01-17)                                                                                                        Page: 1
                                                        NOTICE OF CASE ASSIGNMENT
     Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.32 Page 23 of 55




                              Superior Court of California
                                 County of San Diego


             NOTICE OF ELIGIBILITY TO eFILE
        AND ASSIGNMENT TO IMAGING DEPARTMENT

      This case is eligible for eFiling. Should you prefer to electronically file documents, refer to
General Order in re procedures regarding electronically imaged court records, electronic filing,
and access to electronic court records in civil and probate cases for rules and procedures or
contact the Court's eFiling vendor at www.onelegal.com for information.
       This case has been assigned to an Imaging Department and original documents attached to
pleadings filed with the court will be imaged and destroyed. Original documents should not be
filed with pleadings. If necessary, they should be lodged with the court under California Rules of
Court, rule 3.1302(b).

        On August 1, 2011 the San Diego Superior Court began the Electronic Filing and Imaging Pilot
Program (“Program”). As of August 1, 2011 in all new cases assigned to an Imaging Department all
filings will be imaged electronically and the electronic version of the document will be the official
court file. The official court file will be electronic and accessible at one of the kiosks located in the
Civil Business Office and on the Internet through the court’s website.

        You should be aware that the electronic copy of the filed document(s) will be the official court
record pursuant to Government Code section 68150. The paper filing will be imaged and held for
30 days. After that time it will be destroyed and recycled. Thus, you should not attach any
original documents to pleadings filed with the San Diego Superior Court. Original documents
filed with the court will be imaged and destroyed except those documents specified in
California Rules of Court, rule 3.1806. Any original documents necessary for a motion hearing or
trial shall be lodged in advance of the hearing pursuant to California Rules of Court, rule 3.1302(b).
      It is the duty of each plaintiff, cross-complainant or petitioner to serve a copy of this notice with
the complaint, cross-complaint or petition on all parties in the action.
       On all pleadings filed after the initial case originating filing, all parties must, to the extent it is
feasible to do so, place the words “IMAGED FILE” in all caps immediately under the title of the
pleading on all subsequent pleadings filed in the action.




                                                                                                         Page: 2
    Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.33 Page 24 of 55


 ATTORNEY OR PARTY W ITHOUT ATTORNEY (Name, State Bar number, and address):                                                 FOR COURT USE ONLY
  Clark R. Conforti, Esq. (SBN: 317698)
  Kazerouni Law Group, APC
  245 Fischer Ave., Ste. D1
  Costa Mesa, CA 92626
          TELEPHONE NO.:      (800) 400-6808                      FAX NO.(Optional):   (800) 520-5523
                                                                                                                ELECTROtHCALLY FILED
  EMAIL ADDREss (Optional):   clark@kazlg.com                                                                       Superior Court of California,
                                                                                                                       County of San Diego
    ATTORNEY FOR (Name):      Plaintiff Ashley Nichols
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO                                                                  10/22/2019 at D9:21 :DD AM
  :: CENTRAL DIVISION, CENTRAL COURTHOUSE, 1100 UNION ST., SAN DIEGO, CA 92101
   x CENTRAL DIVISION, HALL OF JUSTICE, 330 W. BROADWAY, SAN DIEGO CA 92101                                         Ciera of the Superior Court
  :: CENTRAL DIVISION, KEARNY MESA, 8950 CLAIREMONT MESA BLVD., SAN DIEGO, CA 92123                            By Jessica Pascual, Deputy Ciera
  ,- CENTRAL DIVISION, JUVENILE COURTi/851 MEADOW LARK DR. , SAN DIEGO, CA 92123
  ._ NORTH COUNTY DIVISION, 325 S. MEL OSE DR. , VISTA, CA 92081
  ._ EAST COUNTY DIVISION, 250 E. MAIN ST. , EL CAJON, CA 92020
     SOUTH COUNTY DIVISION, 500 3RD AVE. CHULA VISTA, CA 91910
 PLAINTIFF(S)/PETITIONER(S)
 Ashley Nichols
 DEFENDANT(S)/RESPONDENT(S)                                                                                  JUDGE
 Assurance IQ, Inc., et al.                                                                                  Hon. Richard E.L. Strauss
 IN THE MATTER OF                                                                                            DEPT

 Nichols v. Assurance IQ, Inc., et al.                                                                       C-75
                                                                                                             CASE NUMBER
                                     PEREMPTORY CHALLENGE
                                                                                                             37-2019-00055550-CL-MC-CTL

_C_la_rk_R_
          . _C_o_nf_o_rt_i_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _, is                                   D a party   18] an attorney for a party in the
above-entitled case and declares that Hon. Richard E.L. Strauss                                                           , the judicial officer to
whom this case is assigned, is prejudiced against the party or the party's attorney or the interests of the party or the party's
attorney such that the said party or parties believe(s) that a fair and impartial trial or hearing cannot be had before such
judicial officer.


WHEREFORE, pursuant to the provisions of Code Civ. Proc. §170.6, I respectfully request that this court issue its order
reassigning said case to another, and different, judicial officer for further proceedings.


I declare under penalty of perjury under the laws of the State of California that the for

Date: 10/21/2019



                                                                              ORDER

:;;, GRANTED - The court finds the challenge is timely filed and the party's/attorney's above statement meets the
     requirements of Code of Civ. Proc. §170.6 (a)(4). The case will be reassigned and a notice will be mailed to the parties
     and/or counsel.

0    DENIED


IT IS SO ORDERED.

Date: _ _1_0_-_2_2-_1_9_ _ __
                                                                                                        Judge/Commissioner of the Superior Court
                                                                                                             Richard E.L. strauss
Date: _ _10-22-19
          _ _ _ _ _ _ _ __                            Case is reassigned to Judge/Commissioner _Kenneth
                                                                                                _ _ _ _Medel
                                                                                                        _ _ _ _ _ __

SDSC ADM-381 (Now 6/19)                                      PEREMPTORY CHALLENGE                                                       Code Civ. Proc.§ 170.6
             Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.34 Page 25 of 55
                                                                                                     FOR COURT USE ONLY
     SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
     STREET ADDRESS:          330 West Broadway
     MAILING ADDRESS:         330 West Broadway
     CITY AND ZIP CODE:San Diego, CA 92101
     BRANCH NAME:      Central
     TELEPHONE NUMBER: (619) 450-7066
     PLAINTIFF: Ashley Nichols
     DEFENDANT: Assurance IQ Inc
      Short Title: Nichols vs Assurance IQ Inc [IMAGED]

                                                                                          CASE NUMBER:
                               NOTICE OF CASE REASSIGNMENT                                37-2019-00055550-CL-MC-CTL


    Filed : 10/18/2019

    EFFECTIVE IMMEDIATELY, THE ABOVE-ENTITLED CASE HAS BEEN REASSIGNED FOR ALL PURPOSES:
    to Judge Kenneth J Medel, in Department C-66
   due to the following reason: 170.6



   All subsequent documents filed in this case must include the name of the new judge and the department number on the first
   page immediately below the number of the case. All counsel and self-represented litigants are advised that Division II of the
   Superior Court Rules is strictly enforced. It is the duty of each plaintiff (and cross-complainant) to serve a copy of this notice
   with the complaint (and cross-complaint).


   ANY NEW HEARINGS ON THIS CASE WILL BE SCHEDULED BEFORE THE NEW JUDICIAL OFFICER




(Rev 8-06)                                                                                                                  Page: 1
                                                          NOTICE OF CASE REASSIGNMENT
  Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.35 Page 26 of 55

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
Central
330 West Broadway
San Diego, CA 92101


SHORT TITLE: Nichols vs Assurance IQ Inc [IMAGED]

                                                                                       CASE NUMBER:
       CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                37-2019-00055550-CL-MC-CTL


 I certify that I am not a party to this cause. I certify that a true copy of NOTICE OF CASE REASSIGNMENT was
 mailed following standard court practices in a sealed envelope with postage fully prepaid, addressed as indicated
 below. The certification occurred at San Diego, California on 10/22/2019. The mailing occurred at Gardena,
 California on 10/23/2019.




                                      Clerk of the Court, by:                                                , Deputy

CLARK R CONFORTI
KAZEROUNI LAW GROUP INC
245 FISCHER AVENUE # D1
COSTA MESA, CA 92626




                               CLERK'S CERTIFICATE OF SERVICE BY MAIL




                                                                                                                Page: 2
          Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.36 Page 27 of 55
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
    STREET ADDRESS:         330 West Broadway
    MAILING ADDRESS:        330 West Broadway
    CITY AND ZIP CODE:San Diego, CA 92101
    BRANCH NAME:      Central
    TELEPHONE NUMBER: (619) 450-7066
   PLAINTIFF(S)/PETITIONER(S)/APPELLANT(S): Ashley Nichols
   DEFENDANT(S)/RESPONDENT(S): Assurance IQ Inc
    Short Title: Nichols vs Assurance IQ Inc [IMAGED]

                                                                                        CASE NUMBER:
                                          NOTICE OF HEARING
                                                                                        37-2019-00055550-CL-MC-CTL


    Notice is given that the above-entitled case has been set for the reason listed below and at the location shown above. All
    inquiries regarding this notice should be referred to the court listed above.



        TYPE OF HEARING                                       DATE       TIME          DEPT        JUDGE
       Civil Case Management Conference                    06/19/2020   08:30 am      C-66         Kenneth J Medel




   Counsel: Check service list. If you have brought a party into this case who is not included in the service list, San Diego
   Superior Court Local Rules, Division II, requires you to serve the party with a copy of this notice.

   A case management statement must be completed by counsel for all parties or parties in pro per and timely filed with
   the court at least 15 days prior to the initial case management conference. (San Diego Local Rules, Division II, CRC
   Rule 3.725).

   All counsel of record or parties in pro per shall appear at the Case Management Conference, be familiar with the case,
   and be fully prepared to participate effectively in the hearing, including discussions of ADR options.




SUPCT CIV-700 (Rev. 12-06)                                                                                            Page: 1
                                                        NOH - NOTICE OF HEARING
  Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.37 Page 28 of 55

SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
Central
330 West Broadway
San Diego, CA 92101


SHORT TITLE: Nichols vs Assurance IQ Inc [IMAGED]

                                                                                        CASE NUMBER:
       CLERK'S CERTIFICATE OF SERVICE BY MAIL
                                                                                37-2019-00055550-CL-MC-CTL


 I certify that I am not a party to this cause. I certify that a true copy of NOTICE OF HEARING was mailed
 following standard court practices in a sealed envelope with postage fully prepaid, addressed as indicated below.
 The certification occurred at San Diego, California on 10/22/2019. The mailing occurred at Gardena, California
 on 10/23/2019.




                                      Clerk of the Court, by:                                                , Deputy

CLARK R CONFORTI
KAZEROUNI LAW GROUP INC
245 FISCHER AVENUE # D1
COSTA MESA, CA 92626




                                CLERK'S CERTIFICATE OF SERVICE BY MAIL




                                                                                                                 Page: 2
  Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.38 Page 29 of 55


                                                                                                                                                                         POS-010
                                                                                                                            - - - - - - • , _ . , _ , Jf"r' .,.... ._ , , V
  ATTORNEY OR PARTY WITHOUT ATTORNEY:
  Clark R. Conforti , Esq .  (SBN 317698 )
                                                                                                                       ELECTRONICALLY FILED
                                                                                                                        Superi or Cobllt 1Jf Califo rni a ,
  Kazero uni La w Group, APC                                                                                               County of San Diego
  2 45 Fi scher Ave.
  Suite Dl                                                                                                               121191201 9 at 09 :29 :DO                            ~
  Cos t a Mesa, CA 92626                                                                                                 Clerk of th e Su1a1eri or Court
         TELEPHONE NO.: (8 00) 4 0 0 - 6808                         FAX NO.: (800) 52 5- 0 5 52                          By E- Filing, Deputy Clerk
         ATTORNEY FOR: Ash l e y Ni c hols
 SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
   STREET ADDRESS: 33 0 w. Bro a dway
   MAILING ADDRESS: 33 0 w. Broadway
  CITY AND ZIP CODE: San Di ego , 92101
      BRANCH NAME: Sa n Di ego Cent r a l - Bro a dway
         PLAINTIFF: As hl e y Ni c h ols                                                                            CASE NUMBER:
  DEFENDANT:Assurance IQ, Inc                                                                                       37-2019- 000 5 5 550-CL-MC-CTL
           -"·"·                                    -
                                                             -                    -··   -   -   -         ··---·-         ---


                                                                                                                    Ref. No. or File No.:
                                        PROOF OF SERVICE OF SUMMONS                                                 Nichols v. As su ranc e I Q

                                            (Separate proof of service Is reqwred for each party served.)
1.          At the time of service I was at least 18 years of age and not a party to this action.
2.          I served copies of:
           a.        00    summons
           b.        00    complaint
           c.     [K] Alternative Dispute Resolution (ADR) package
           d.     [K] Civil Case Cover Sheet (served in complex cases only)
           e.        D     cross-complaint
           f.     [K] other (specify documents) :
                   Notice of Case Assignment and Case Management Conference; Stipulation to Use ADR; Notice of Confirmation of
                  efiling; Peremptory Challenge
3.         a. Party served (specify name of party as shown on documents served):
                As surance I Q, Inc .. a Was h ington co r p oration , d /b /a MedicarePlan.corn
           b.        [KJ  Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person
                          under item 5b on whom substituted service was made)
                     Guliver Swe nson / Chief Legal Couns el

4.         Address where the party was served:
                10 500 NE 8th St . , Ste . 1 450 , Be l l evu e , WA 9800 4

5.         i served the party (check proper box)
           a.        [KJ          by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
                                  receive service of process for the party (1) on (date):12 / 03 /2019 (2) at (time): 1 : 28 PM
           b.        D            by substituted service. On (date):                   at (time):            I left the documents listed in item 2 with
                                  or in the presence of (name and title or relationship to person indicated in item 3):


                                  (1)   D    (business) a person at least 18 years of age apparently in charge at the office or usual place of
                                             business of the person to be served. I informed him or her of the general nature of the papers.
                                  (2)   D
                              (home) a competent member of the household (at least 18 years of age) at the dwelling house or
                              usual place of abode of the party. I informed him or her of the general nature of the papers.
                  (3)                   D
                              (physical address unknown) a person at least 18 years of age apparently in charge at the usual
                              mailing address of the person to be served, other than a United States Postal Service post office box.
                              I informed him or her of the general nature of the papers.
                  (4)                   D
                              I thereafter mailed (by first-class, postage prepaid) copies of the documents to the person to be
                              served at the place where copies were left (Code Civ. Proc., 415.20). I mailed the documents on
                              (date):                from (city):                                            orD
a declaration of mailing is attached.


                                                                                                                                                                          Page 1 of 2
Form Adopted for Mandatory Use
     Judicial Council of California
POS-01 0 [Rev. Januaf'/ 1, 2007)
                                                              PROOF OF SERVICE OF SUMMONS                                       Job Number SNO-2019010429
                            Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.39 Page 30 of 55


                                Clark R. Conforti, Esq. (SBN: 317698)
                            1   clark@kazlg.com                                                         ELECTRONICALL V FILED
                                                                                                         SblJe!erior Cowt of California,
                            2   KAZEROUNI LAW GROUP, APC                                                                      •
                                                                                                              Coblnty of San ieQo
                                245 Fischer Ave, Suite D1                                                 1211912019 at 09 :29 :DD Atu1
                            3   Costa Mesa, CA 92626                                                      Clerk of the SblJe!erior Cowt
                                                                                                          By E- FilinQ, DeJe!blty Clerk
                            4   Office Number: (619) 233-7770
                                Office Fax Number: (619) 297-1022
                            5
                            6   Attorneys for Plaintiff
                                Ashley Nichols
                            7
                            8
                            9
KAZEROUNI LAW GROUP, APC




                           10
                           11
      San Diego, CA




                           12
                                      SUPERIOR COURT FOR THE STATE OF CALIFORNIA
                           13
                                                 COUNTY OF SAN DIEGO
                           14
                                Ashley Nichols,                                      CASE NO: 37-2019-00055550-CL-
                           15
                                                                                     MC-CTL
                           16                          Plaintiff,
                                v.
                           17
                                                                                     PROOF OF SERVICE
                           18   Assurance IQ Inc.,
                           19
                                                       Defendants.
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28

                                  _________________________________________________________________________________________________

                                                                        PROOF OF SERVICE
                            Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.40 Page 31 of 55



                            1   Ashley Nichols v. Assurance IQ Inc. dba MedicarePlan.com
                                Case No. 37-2019-00055550-CL-MC-CTL
                            2   California Superior Court — County of San Diego
                            3
                            4                                       PROOF OF SERVICE

                            5   I, Emily Torromeo, declare as follows:
                            6   I am over the age of eighteen years and not a party to the case. I am employed in the County
                                of San Diego, California, where the mailing occurs. My business address is 2221 Camino del
                            7   Rio South, Suite 101, San Diego, CA, 92108. I am readily familiar with our business’ practice
                            8   of collecting, processing, and mailing of correspondence and pleadings for mail with the
                                United States Postal Service.
                            9   On Thursday, December 19, 2019, I served the foregoing document(s) described as:
KAZEROUNI LAW GROUP, APC




                           10
                                • PROOF OF SERVICE OF SUMMONS AND COMPLAINT
                           11
      San Diego, CA




                                On the interested parties in said case addressed as follows:
                           12
                           13         Sarah de Diego
                                      DE DIEGO LAW
                           14         1320 Arizona Ave., Ste. 1
                           15         Santa Monica, CA 90403

                           16
                           17   [X] BY MAIL, by placing a copy thereof in a separate envelope for each addressee named
                                        above, addressed to each addressee respectively, and then sealed each envelope and,
                           18           with the postage fully prepaid, deposited each in the United States mail at San Diego,
                                        California in accordance with our business’ practice.
                           19   [ ] BY FACSIMILE, this document was transmitted by facsimile transmission from (619)
                           20           297-1022 and transmission was reported as complete and without error. A copy of the
                                        transmission report is attached to this affidavit.
                           21   [ ] ELECTRONICALLY, this document was transmitted by the Internet from our office.
                                [ ] PERSONAL SERVICE, this document was personally delivered to the person listed above.
                           22
                           23   I declare under penalty under perjury under the laws of the State of California that the
                                foregoing is true and correct. Executed on December 19, 2019, at San Diego, California.
                           24
                           25
                           26              Emily Torromeo
                           27
                           28

                                  _________________________________________________________________________________________________

                                                                         PROOF OF SERVICE
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.41 Page 32 of 55


                                 1 KAZEROUNI LAW GROUP, APC
                                   Abbas Kazerounian, Esq. (SBN: 249203                      ELECTRONICALL V FILED
                                 2 ak@kazlg.com                                               Superfor C1;1urt 1;1 f California,
                                                                                                 C1;11.1nty 1;1 f San Die[!€!
                                   Clark R. Conforti, Esq. (SBN: 317698)
                                 3 clark@kazlg.com                                             1212612019 at D2 :36. :DD PM
                                   245 Fischer Avenue, Unit D1                                 Clerk 1;1 f the Superi1;1 r C1;1urt
                                 4                                                           By Linda Sheffa, Deputy Clerk
                                   Costa Mesa, CA 92626
                                 5 Telephone: (800) 400-6808
                                   Facsimile: (800) 520-5523
                                 6
                                   Attorneys for Plaintiff,
                                 7 Ashley Nichols

                                 8
                                                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                                 9
                                                     COUNTY OF SAN DIEGO (LIMITED JURISDICTION)
                                10

                                11
                                     ASHLEY NICHOLS, individually and              Case No.: 37-2019-00055550-CL-MC-CTL
                                12   on behalf of all others similarly situated,
                                13                    Plaintiff,
KAZEROUNI LAW GROUP, APC




                                                                                   FIRST AMENDED CLASS ACTION
 245 FISCHER AVENUE, SUITE D1




                                14                                                 COMPLAINT FOR VIOLATIONS OF
     COSTA MESA, CA 92626




                                                           v.                      CALIFORNIA RESTRICTIONS ON
                                15   ASSURANCE IQ, INC., a Washington
                                                                                   UNSOLICITED COMMERCIAL E-
                                                                                   MAIL (Cal. Bus. & Prof. Code § 17529.5)
                                16   corporation, d/b/a MedicarePlan.com;
                                     and DOES 1-100, inclusive,
                                                                                   [LIMITED CIVIL CASE TO BE
                                17
                                                      Defendants.                  RECLASSIFIED BY THIS PLEADING]
                                18

                                19
                                                                                   JURY TRIAL DEMANDED
                                20

                                21

                                22

                                23

                                24

                                25

                                26

                                27

                                28

                                                                             1 of 20
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.42 Page 33 of 55


                                 1                                          I. INTRODUCTION
                                 2 1.         In 2003, the California Legislature found that “[r]oughly 40 percent of all e-mail traffic in
                                 3            the United States is comprised of unsolicited commercial e-mail advertisements (hereafter
                                 4            spam) and industry experts predict that by the end of 2003 half of all e-mail traffic will be
                                 5            comprised of spam.” See California Business & Professions (“Bus. & Prof.”) Code
                                 6            § 17529(a).
                                 7 2.         The California Legislature also found that spam e-mails do cause damage and
                                 8            acknowledged the cost of spam in the United States in 2003: “According to Ferris Research
                                 9            Inc., a San Francisco consulting group, spam will cost United States organizations more
                                10            than ten billion dollars ($10,000,000,000), including lost productivity and the additional
                                11            equipment, software, and manpower needed to combat the problem. California is 12
                                12            percent of the United States population with an emphasis on technology business, and it is
                                13            therefore estimated that spam costs California organizations well over 1.2 billion dollars
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                              ($1,200,000,000).” Bus. & Prof. Code § 17529(d).
                                15 3.         However, since the California Legislature declared its findings regarding the cost of spam
                                16            in 2003, the actual cost has increased dramatically. In 2012, the Journal of Economic
                                17            Perspectives published an academic paper which estimated that e-mail spam cost American
                                18            businesses and consumers roughly $20 billion annually. Rao, Justin M., and David H.
                                19            Reiley. 2012. "The Economics of Spam." Journal of Economic Perspectives, 26 (3): 87-
                                20            110.
                                21 4.         As of November of 2018, spam e-mail messages accounted for 54.3 percent of the total e-
                                22            mail traffic worldwide. Symantec Corporation, Monthly Threat Report (December 2018).
                                23                                II. SUMMARY OF THE COMPLAINT
                                24 5.         Plaintiff ASHLEY NICHOLS (“Plaintiff”) brings this Class Action Complaint individually
                                25            and on behalf of the putative class against Defendant ASSURANCE IQ, INC. doing
                                26            business as MedicarePlan.com           (“Defendant”) and DOES 1-100 (collectively,
                                27            “Defendants”) for advertising in at least two (2) unsolicited commercial emails 1 (i.e.,
                                28
                                     1
                                         “Unsolicited commercial e-mail advertisement” means that the recipient has not provided direct
                                                                                2 of 20
                                                                FIRST AMENDED CLASS ACTION COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.43 Page 34 of 55


                                 1          “spams”) sent to Plaintiff’s California email address beginning on or about October 2018
                                 2          in violation of Bus. & Prof. Code § 17529.5 (“Section 17529.5”).
                                 3 6.       The spam e-mails sent by Defendant and Defendant’s marketing agents materially violated
                                 4          Bus. & Prof. Code § 17529.5 because there was materially false and deceptive information
                                 5          contained in or accompanying the e-mail headers, specifically the use of third-party domain
                                 6          names in the Sender E-mail Address of each of the spam e-mails.
                                 7 7.       Specifically, the spam e-mails violate Section 17529.5(a)(1) because they contain or are
                                 8          accompanied by a third-party domain name without the permission of the third party. The
                                 9          third-party domain names used are craigslist.org and target.com.
                                10 8.       While many violations are described below with specificity, this Complaint alleges
                                11          violations of the statutes in their entirety.
                                12 9.       All of the offending spam e-mails were sent to a California e-mail address. 2
                                13 10.      Plaintiff never gave “direct consent” 3 as required by Bus. & Prof. Code § 17529.1(d) to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                            receive commercial e-mail advertisements from, or had a “preexisting or current business
                                15          relationship” 4 pursuant to Bus. & Prof. Code § 17529.1(l) with Defendant.
                                16 11.      Defendant is strictly liable for advertising in spams sent by its third-party marketing agents,
                                17          as are the marketing agents themselves. Third-party marketing agents are also liable.
                                18
                                19
                                   consent to receive advertisements from the advertiser and does not have a preexisting or current
                                20 business relationship, as defined by subdivision (l), with the advertiser promoting the lease, sale,
                                   rental, gift, offer or other disposition of any property, goods, services, or extension of credit. See
                                21 Bus. & Prof. Code § 17529.1(o)(1)-(2).
                                   2
                                22   “California electronic mail address” or “California e-mail address” means any of the following:
                                   (1) an e-mail address furnished by an electronic mail service provider that sends bills for
                                23 furnishing and maintaining that e-mail address in this state; (2) an e-mail address ordinarily
                                   accessed from a computer located in this state; or (3) an e-mail address furnished to a resident of
                                24 this state. See Bus. & Prof. Code § 17529.1(b).
                                   3
                                      “Direct consent” means that the recipient has expressly consented to receive e-mail
                                25
                                   advertisements from the advertiser, either in response to a clear and conspicuous request for the
                                26 consent
                                   4
                                             or at the recipient's own initiative. Bus. & Prof. Code § 17529.1(d) (emphasis added).
                                     “Preexisting or current business relationship,” as used in connection with the sending of a
                                27 commercial e-mail advertisement, means that the recipient has made an inquiry and has provided
                                   his or her e-mail address, or has made an application, purchase, or transaction, with or without
                                28 consideration, regarding products or services offered by the advertiser. Bus. & Prof. Code
                                   § 17529.1(l).
                                                                              3 of 20
                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.44 Page 35 of 55


                                 1 12.      Spam recipients are not required to allege or prove reliance or actual damages to have
                                 2          standing. See Bus. & Prof. Code § 17529.5(b)(1)(A)(iii). Nevertheless, Plaintiff did suffer
                                 3          damages by receiving the spams. See, e.g., Bus. & Prof. Code § 17529(d), (e), (g), (h).
                                 4          However, Plaintiff elects to recover statutory damages only and forego recovery of any
                                 5          actual damages. See Bus. & Prof. Code § 17529.5(b)(1)(B).
                                 6 13.      The unlawful elements of these spams represent willful acts of falsity and deception, rather
                                 7          than clerical errors.
                                 8 14.      This Court should award Plaintiff liquidated statutory damages against Defendant in the
                                 9          amount of $1,000 per unlawful spam e-mail, as authorized by Bus. & Prof. Code
                                10          § 17529.5(b)(1)(B)(ii).
                                11 15.      This Court should award Plaintiff attorneys’ fees pursuant to Bus. & Prof. Code
                                12          § 17529.5(b)(1)(C).
                                13 16.      Plaintiff brings this class action to recover statutory liquidated damages on behalf of herself
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                            as well as on behalf of other similarly situated proposed Class members.
                                15                                             II. PARTIES
                                     A. Plaintiff ASHLEY NICHOLS
                                16
                                17 17.      Plaintiff is now, and at all times relevant has been, an individual domiciled in the State of

                                18          California, County of San Diego.

                                19 18.      Plaintiff owns and at all relevant times herein owned a computer with an Internet

                                20          connection. This computer is located in the State of California.

                                21 19.      Plaintiff   ordinarily uses this computer         to   access Plaintiff’s e-mail       address

                                22          anichols****@yahoo.com.5

                                23 20.      Plaintiff ordinarily accesses this e-mail account from California.

                                24 21.      Plaintiff is a “recipient”6 as defined by Bus. & Prof. Code § 17529.1(m) of “unsolicited

                                25          commercial e-mail advertisements” as defined by Bus. & Prof. Code § 17529.1(o).

                                26   5
                                     Plaintiff’s e-mail address has been partially redacted for privacy and will be made available to
                                27 Defendant(s) when an appearance is made in this matter.
                                   6
                                     “Recipient” means the addressee of an unsolicited commercial e-mail advertisement. If an
                                28 addressee of an unsolicited commercial e-mail advertisement has one or more e-mail addresses
                                   to which an unsolicited commercial e-mail advertisement is sent, the addressee shall be deemed
                                                                              4 of 20
                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.45 Page 36 of 55


                                 1 22.      Plaintiff received unlawful unsolicited commercial emails (defined above as “spams)
                                 2          linking to Defendant’s web page at MedicarePlan.com. Plaintiff did not give direct consent
                                 3       to any of the Defendants to send Plaintiff any commercial email advertising.
                                 4 B. Defendant ASSURANCE IQ, INC.
                                   23.   Plaintiff is informed and believes and thereon alleges that Defendant is currently, and was
                                 5
                                         at all relevant times, a Washington corporation headquartered in the city of Bellevue,
                                 6
                                         Washington.
                                 7
                                   24.   Plaintiff is informed and believes and thereon alleges that Defendant currently, and at all
                                 8
                                         times, owned and operated the website MedicarePlan.com. Through this website,
                                 9
                                         Defendant operates its business model.
                                10
                                   25.   Defendant is an “advertiser” as defined by Bus. & Prof. Code § 17529.1(a) in each of the
                                11
                                         e-mails received by Plaintiff.
                                12
                                   C. DOE Defendants
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14 26.      Plaintiff does not know the true names or legal capacities of the Defendants designated
     COSTA MESA, CA 92626




                                15          herein as DOES 1 through 100, inclusive, and therefore sue said Defendants under the

                                16          fictitious name of “DOE.”

                                17 27.      Plaintiff is informed and believes and thereon alleges that each of the Defendants

                                18          designated herein as a DOE is legally responsible in some manner for the matters alleged

                                19          in this Complaint, and is legally responsible in some manner for causing the injuries and

                                20          damages of which Plaintiff complains.

                                21 28.      Plaintiff is informed and believes and thereon alleges that each of the Defendants

                                22          designated herein as a DOE Defendant was, at all times relevant to the matters alleged

                                23          within this Complaint, acting in conjunction with the named Defendants, whether as a

                                24          director, officer, employee, agent, affiliate, customer, participant, or co-conspirator. When

                                25          the identities of DOE Defendants 1-100 are discovered, or otherwise made available,

                                26          Plaintiff will seek to amend this Complaint to allege their identity and involvement with

                                27          particularity.

                                28 to be a separate recipient for each e-mail address to which the e-mail advertisement is sent. See
                                   Bus. & Prof. Code § 17529.1(m).
                                                                             5 of 20
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.46 Page 37 of 55


                                 1                                 III. JURISDICTION AND VENUE
                                     29.   This Court has jurisdiction over the Action because Plaintiff is domiciled in and a citizen
                                 2
                                           of California, and Plaintiff received the unlawful spams in California.
                                 3
                                     30.   Plaintiff is a California resident who received the emails in California and has thus been
                                 4
                                           harmed in California.
                                 5
                                     31.   This Court has jurisdiction over the Action because Plaintiff and the proposed class are
                                 6
                                           located in California, and this is a civil action wherein the matter in controversy, exclusive
                                 7
                                           of interest and costs, exceeds $25,000.
                                 8
                                     32.   Plaintiff is informed and believes and thereon alleges that Defendant advertised in
                                 9
                                           numerous spam emails sent to California residents, including Plaintiff.
                                10
                                     33.   Plaintiff is informed and believes and thereon alleges that Defendant hired, conspired,
                                11
                                           partnered or joint ventured with unknown third parties to send these spam emails to
                                12
                                           California residents, including Plaintiff, in order to advertise its products and/or services.
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                     34.   Plaintiff is informed and believes and thereon alleges that Defendant was aware or should
                                14
     COSTA MESA, CA 92626




                                           have been aware that its agents, co-conspirators, partners, joint venturers were sending
                                15
                                           spam emails advertising their services to California residents.
                                16
                                     35.   Plaintiff is informed and believes and thereon alleges that Defendant created and engaged
                                17
                                           in an ongoing relationship in California related to the distribution of the spam emails.
                                18
                                     36.   Plaintiff is informed and believes and thereon alleges that Defendant caused to be sent
                                19
                                           numerous spam emails to the email servers of Yahoo! Inc. Yahoo! Inc. is a Delaware
                                20
                                           Corporation with email servers in Sunnyvale, California.
                                21
                                     37.   Venue is proper in San Diego County because Plaintiff received the unlawful spams at
                                22
                                           issue in San Diego County. Thus, the cause of action arose in San Diego County. Code
                                23
                                           Civ. Proc. §§ 395 (b) and 395.5.
                                24
                                25                For purposes of laying venue, a liability ‘arises’ where the injury
                                                  occurs. . . . The ‘obligation or liability’ provision of section 395.5
                                26                does not require that the defendant perform any act inside the county
                                                  for venue to be proper; it merely requires that the obligation arise
                                27
                                                  there.
                                28

                                                                             6 of 20
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.47 Page 38 of 55


                                 1          Black Diamond Asphalt Inc. v. Superior Court of San Joaquin County, 109 Cal. App 4th
                                 2          166, 172, 173 (3d Dist. 2003) (internal citations omitted, emphasis added). Here,
                                 3          Defendant’s obligations arose in San Diego County, where Plaintiff received the spams.
                                 4                                    IV. TECHNICAL BACKGROUND
                                 5 38.      “A ‘domain name’ is defined by an ‘alphanumeric designation that is registered with or

                                 6          assigned by any domain name registrar as part of an electronic address on the Internet.’”

                                 7          Balsam v. Trancos, Inc., 203 Cal.App.4th 1083, 1090 fn. 6 (quoting Bus. & Prof. Code §

                                 8          17529.1 subd. (e)).

                                 9 39.      “WHOIS” refers to the means of determining the identity of a domain registrant.

                                10          “Technically, WHOIS is not the database, itself, but a protocol for submitting a query to a

                                11          database in order to find contact information for the owner of a domain name.” Solid Host

                                12          NL v. NameCheap, Inc., 652 F.Supp. 2d 1092, 1095 fn. 3 (C.D.Cal. 2009) (citing Matthew

                                13          Bierlin & Gregory Smith, Privacy Year in Review: Growing Problems with Spyware and
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14          Phishing, Judicial and Legislative Developments in Internet Governance, and the Impacts
     COSTA MESA, CA 92626




                                15          on Privacy, 1 I/S: J.L. & POL'Y FOR INFO. SOC'Y 279, 313 (2005)).

                                16 40.      “To secure the creation, registration, and use of a domain name, one must first assent to

                                17          the registrar's contract. In addition to the payment of a small fee, the contract requires a

                                18          potential registrant to agree to (1) provide and maintain current and accurate identifying

                                19          information…” In re Forchion, 198 Cal.App.4th 1284, 1308-09 (2011).

                                20                                   V. THE UNLAWFUL SPAMS

                                21 41.      Plaintiff alleges that Defendant engaged in tortious conduct: “a civil wrong, other than
                                22          breach of contract, for which a remedy may be obtained, usually in the form of damages;

                                23          a breach of a duty that the law imposes on persons who stand in a particular relation to one
                                            another.” Tort, BLACK’S LAW DICTIONARY (11th ed. 2019).
                                24
                                25       42. California’s Unfair Competition Law (“UCL”), Bus. & Prof. Code §§ 17200 et seq., and

                                26          California’s False Advertising Law (“FAL”), Bus. & Prof. Code §§ 17500, et seq., under

                                27          which Section 17529.5 is found, prohibit “not only advertising which is false, but also

                                28          advertising which[,] although true, is either actually misleading or which has a capacity,


                                                                             7 of 20
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.48 Page 39 of 55


                                 1          likelihood or tendency to deceive or confuse the public.” Chapman v. Skype Inc., 220 Cal.
                                 2          App. 4th 217, 226 (2d Dist. 2013).
                                 3       A. The Emails at Issue are Unsolicited Commercial E-Mail Advertisements (i.e.
                                 4          “Spam”)
                                 5 43.      Plaintiff hereby incorporates the foregoing paragraphs as though set forth in full herein.
                                 6 44.      Plaintiff received at least two (2) spams advertising Defendant’s websites at Plaintiff’s
                                 7          California e-mail address.
                                 8 45.      The e-mails at issue are “commercial e-mail advertisements” 7 because they advertise
                                 9          services provided by Defendant at the website MedicarePlan.com and were initiated for
                                10          the purpose of advertising and promoting Defendant’s products or services.
                                11 46.      The e-mails are “unsolicited commercial e-mail advertisements” because Plaintiff never
                                12          gave “direct consent” to Defendant, or any of its affiliates to send commercial e-mails.
                                13 47.      Plaintiff has never had a “preexisting or current business relationship” with Defendant, or
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                            its affiliates.
                                15 48.      Plaintiff did not opt-in to receive e-mails from Defendant’s marketing agents. Even if
                                16          Plaintiff had opted in to receive e-mails from Defendant’s marketing agents—which
                                17          Plaintiff denies—that would not constitute direct consent to Defendant, the advertiser in
                                18          the spams. See Balsam v. Trancos Inc., 203 Cal. App. 4th 1083, 1099-1100 (1st Dist. 2012).
                                19 49.      Plaintiff did not consent or acquiesce to receive the spams at issue. Plaintiff did not waive
                                20          any claims related to the spams at issue.
                                21 50.      Defendant advertised in, sent, and/or conspired to send at least two (2) unlawful spams that
                                22          Plaintiff received at Plaintiff’s “California e-mail address.”
                                23 51.      The spams are all unlawful because the spams contain or are accompanied by materially
                                24          false and deceptive information, such as the use of third-party domain names without the
                                25          third party’s permission, and/or falsified, misrepresented, or forged information contained
                                26
                                27
                                     7
                                    “Commercial e-mail advertisement” means any electronic mail message initiated for the purpose
                                28 of advertising or promoting the lease, sale, rental, gift offer, or other disposition of any property,
                                   goods, services, or extension of credit. Bus. & Prof. Code § 17529.1(c).
                                                                              8 of 20
                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.49 Page 40 of 55


                                 1            in or accompanying the e-mail headers, and/or misleading Subject Lines, as described in
                                 2            more detail below.
                                 3         B. The Spam E-mails Contain or Are Accompanied By Third-Party Domain Names
                                 4            Without The Permission of the Third Party in Violation of Business & Professions
                                 5            Code § 17529.5(a)(1)
                                 6 52.        Section 17529.5(a)(1) prohibits spams containing or accompanied by a third party’s
                                 7            domain name without the permission of the third party.
                                 8 53.        The two (2) spam e-mails received by Plaintiff Nichols contain third-party domain names
                                 9            in the From field in each of the spam e-mails. These From fields were all forged to falsely
                                10            include the third-party domain names in the Sender E-mail Addresses. The forged Sender
                                11            E-mail Addresses are orders@oe.target.com and help@craigslist.org.
                                12 54.        These third-party domain names were contained in the Sender E-mail Address field in each
                                13            of the spam e-mail headers.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14 55.
     COSTA MESA, CA 92626




                                              The “From” line field is part of e-mail headers. The From line has two distinctive parts: (1)
                                15            the From Name, and (2) the Sender E-mail Address. For example, if an e-mail’s “From”
                                16            ‘line states: “John Doe <johndoe@yahoo.com>”, the From Name is “John Doe” and the
                                17            Sender E-mail Address is “<johndoe@yahoo.com>.”
                                18 56.        The From Name in an e-mail’s header is designed to identify who the e-mail is from. The
                                19            Internet Engineering Task Force created a collection of “Requests for Comment” (“RFCs”)
                                20            that define the rules and standard protocols that enable e-mail to work. According to RFC
                                21            5322 at ¶ 3.6.2 (emphasis in original):
                                22
                                                       The “From:” field specifies the author(s) of the message, that is, the
                                23                     mailbox(es) of the person(s) or system(s) responsible for the writing
                                                       of the message. . . . In all cases, the “From:” field SHOULD NOT
                                24                     contain any mailbox that does not belong to the author(s) of the
                                                       message.
                                25
                                     57.      The only content of a “From” line visible before an e-mail is opened is the “From Name.”
                                26
                                              Therefore, a From Name that misrepresents who a spam is from is a deliberate and material
                                27
                                              misrepresentation of the most important part of the e-mail header—not a mere clerical
                                28
                                              error.
                                                                                9 of 20
                                                                FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.50 Page 41 of 55


                                 1 58.        Although Plaintiff does not bring any claims under the federal CAN-SPAM Act, the
                                 2            Federal Trade Commission (“FTC”) identified the From Name as the first item in
                                 3            misleading header information in its guide to CAN-SPAM compliance when it stated:
                                 4            “Don’t use false or misleading header information. Your “From,” “To,” “Reply-To,” and
                                 5            routing information – including the originating domain name and e-mail address – must be
                                 6            accurate and identify the person or business who initiated the message.” Federal Trade
                                 7            Commission, CAN-SPAM Act: A Compliance Guide for Business (emphasis added).8
                                 8 59.        Plaintiff does not insist on any particular label in the From Name field. Rather, Plaintiff
                                 9            contends that the text of a From Name field, whatever it is, cannot misrepresent who the e-
                                10            mails are from.
                                11 60.        Plaintiff is informed and believes and thereon alleges that the emails at issue here falsely
                                12            list domain names owned by third parties without the permission of the third parties.
                                13 61.        Plaintiff is informed and believes and thereon alleges that Defendants use third-party
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                              domain names to deceive recipients into believing that these third parties have endorsed or
                                15            approved of Defendant’s products and/or services.
                                16 62.        Plaintiff is informed and believes and thereon alleges that Defendants use these third-party
                                17            domain names to use the good will of these third parties to trick the recipients into opening
                                18            the emails and purchasing Defendant’s products and/or services.
                                19 63.        Craigslist.org is contained in one of the spam e-mails at issue. Plaintiff is informed and
                                20            believes and thereon alleges that third party Craigslist, Inc. did not give permission for its
                                21            domain name craigslist.org to appear in or accompany any of the spams at issue in this
                                22            complaint.
                                23 64.        Target.com is contained in one of the spam e-mails at issue. Plaintiff is informed and
                                24            believes and thereon alleges that third party Target Brands Inc. did not give permission for
                                25            its domain name Target.com to appear in or accompany one of the spams at issue in this
                                26            complaint.
                                27
                                28
                                     8
                                         http://www.business.ftc.gov/documents/bus61-can-spam-act-compliance-guide-business
                                                                               10 of 20
                                                                FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.51 Page 42 of 55


                                 1 65.   Plaintiff could see the third parties’ domain names when Plaintiff viewed the spam e-mails
                                 2       on Plaintiff’s computer.
                                 3 66.   There is no readily discernible connection between the above entities and Defendant and
                                 4       no evidence that these entities consented to Defendant’s use of their domain names in
                                 5       connection with the sending of the emails at issue, in violation of Section 17529.5(a)(1).
                                 6       Nothing indicates that these third parties use affiliate marketers or have an affiliate program
                                 7       for advertising business for other websites, such as Defendant’s websites.
                                 8 67.   Such unauthorized use of third parties’ domain names without permission is materially
                                 9       false and deceptive. Plaintiff is informed and believes and thereon alleges that Defendant
                                10       and/or its marketing agents included the third-party domain names in order to: falsely lend
                                11       an air of legitimacy to the spams by leveraging the brand equity of legitimate advertisers,
                                12       making the recipients believe that the third-party endorses Defendant; and trick recipients
                                13       and e-mail filters as to the source of the spam e-mails. If Defendant and its marketing agents
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                         used their own domain names, it would be more likely that spam filters and recipients
                                15       would be able to identify the domain names as being associated with spammers, and block
                                16       or disregard the spams. On the other hand, e-mails purportedly sent by the third party are
                                17       more likely to be treated as legitimate e-mails and not spams, and therefore not blocked by
                                18       e-mail filters or disregarded by recipients.
                                19 68.   The unsolicited commercial emails Plaintiff received from Defendant violate Section
                                20       17529.5(a)(1) because the e-mail advertisements contain or are accompanied by a third-
                                21       party’s domain name without the permission of the third party, which misrepresents the
                                22       identity of the sender, misappropriates the identity of the true owner of the third-party
                                23       domain name, and falsely represents that the sender has a legitimate relationship with the
                                24       third-party domain name’s true owner.
                                25 69.   Moreover, the emails Plaintiff received did not actually come from the purported domain
                                26       names, and thus contain materially false, forged, deceptive, or misleading information in
                                27       violation of Section 17529.5. See Silverstein v. Keynetics, Inc., 2016 U.S. Dist. LEXIS
                                28       180174 (N.D. Cal. 2016).

                                                                          11 of 20
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.52 Page 43 of 55


                                 1 70.        The emails Plaintiff received were also materially false and deceptive because they were
                                 2            falsified, forged, or misrepresented to indicate that the sender was an actual entity known
                                 3            to Plaintiff, when the emails were, in fact, nothing but advertisements sent by Defendant
                                 4            or its agents. See Hoang v. Reunion.com, Inc., 2010 U.S. Dist. LEXIS 34466 (N.D. Cal.
                                 5            2010).
                                 6 71.        Furthermore, since these spam e-mails were not actually sent from the domain names that
                                 7            appear in the Sender E-mail Addresses, the spam e-mails misrepresented the sender of the
                                 8            spam e-mails through the use of falsified and forged information.
                                 9         C. Defendant is Strictly Liable for the Spam E-mails Sent By its Marketing Agents
                                10 72.        Plaintiff is informed and believes and thereon alleges that Defendant contracted with third-
                                11            party advertising networks and affiliates to advertise its websites for the purpose of selling
                                12            products and services for a profit.
                                13 73.        Defendant knowingly, intentionally, and voluntarily chose to outsource their advertising to
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                              third-party spam networks and spammers.
                                15 74.        Advertisers are liable for advertising in spam e-mails, even if third parties sent the e-mails:
                                16
                                                       “There is a need to regulate the advertisers who use spam, as well as
                                17                     the actual spammers because the actual spammers can be difficult to
                                                       track down due to some return addresses that show up on the display
                                18                     as ‘unknown’ and many others being obvious fakes and they are
                                                       often located offshore. The true beneficiaries of spam are the
                                19
                                                       advertisers who benefit from the marketing derived from the
                                20                     advertisements.” (Bus. & Prof. Code § 17529(j)(k).) “It is unlawful
                                                       [ ] to advertise in a commercial e-mail advertisement [ ] under any
                                21                     of the following circumstances…”
                                22
                                              Bus. & Prof. Code § 17529.5 (emphasis added). Thus, Defendant’s agents are also liable
                                23
                                              for sending the unlawful spams.
                                24
                                     75.      Section 17529.5(a) “makes an entity strictly liable for advertising in a commercial e-mail
                                25
                                              . . . regardless of whether the entity knew that such e-mails had been sent or had any intent
                                26
                                              to deceive the recipient.” Hypertouch Inc. v. ValueClick Inc., 192 Cal. App. 4th 805, 820-
                                27
                                              21 (2011) (emphasis added).
                                28

                                                                                12 of 20
                                                                 FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.53 Page 44 of 55


                                 1 76.   In fact, in Hypertouch, the court of appeal held that advertisers are strictly liable for
                                 2       advertising in false and deceptive spams, even if the spams were sent by third-parties.
                                 3
                                                 [S]ection 17529.5 makes it unlawful for a person or entity “to
                                 4               advertise in a commercial e-mail advertisement” that contains any
                                                 of the deceptive statements described in subdivisions (a)(1)-(3).
                                 5               Thus, by its plain terms, the statute is not limited to entities that
                                                 actually send or initiate a deceptive commercial e-mail, but applies
                                 6
                                                 more broadly to any entity that advertises in those e-mails.
                                 7
                                                 Thus, like other California statutes prohibiting false or misleading
                                 8               business practices, the statute makes an entity strictly liable for
                                                 advertising in a commercial e-mail that violates the substantive
                                 9               provisions described in section 17529.5, subdivision (a) regardless
                                                 of whether the entity knew that such e-mails had been sent or had
                                10
                                                 any intent to deceive the recipient.
                                11

                                12       Id. at 820-21. The court did not find that this was an arbitrary requirement; rather, the court
                                13       identified sound policy reasons behind the Legislature’s decision to create a strict liability
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                         statute. Id. at 829.
                                15 77.   Moreover, Plaintiff is informed and believes and thereon alleges that Defendant and/or
                                16       Defendant's affiliates and/or Defendant's marketing agents intended to deceive recipients
                                17       of their spam messages through the use of falsified, misrepresented, and/or misleading
                                18       information in third-party domain names, From Names, domain name registrations, and
                                19       Subject Lines, as described herein.
                                20 78.   Forged Sender E-mail Addresses do not write themselves. The false and misrepresented
                                21       information contained in and accompanying the e-mail headers are not “clerical errors.”
                                22       Plaintiff is informed and believes and thereon alleges that Defendant and/or Defendant's
                                23       affiliates and/or Defendant's marketing agents went to great lengths to create falsified and
                                24       misrepresented information contained in and accompanying the e-mail headers in order to
                                25       materially deceive recipients, Internet Service Providers, and spam filters.
                                26 79.   Plaintiff is informed and believes and thereon alleges that Defendant has knowledge that
                                27       its affiliates/marketing agents engage in the sending of false and deceptive spam.
                                28

                                                                           13 of 20
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.54 Page 45 of 55


                                 1          Plaintiff is informed and believes and thereon alleges that Defendant intended to profit,
                                 2          actually profited, and continue to profit, and were unjustly enriched by, its wrongful
                                 3          conduct as described herein.
                                 4 D. No Proof of Reliance or Actual Damages is Necessary Because Plaintiff Sues for Statutory
                                 5       Liquidated Damages
                                 6 80.      The California Legislature set liquidated damages as $1,000 per spam. Bus. & Prof. Code
                                 7          § 17529.5(b)(1)(B)(ii).
                                 8 81.      Plaintiff is informed and believes and thereon alleges that the $1,000 per spam figure is
                                 9          comparable with damages in other areas of consumer protection law, e.g., $500-$1,500
                                10          statutory damages per junk fax, pursuant to Business & Professions Code § 17538.43(b).
                                11 82.      Plaintiff’s rightful and lawful demand for liquidated damages in the amount of $1,000 per
                                12          e-mail is necessary to further the California Legislature’s objective of protecting California
                                13          residents from unlawful spam.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14 83.
     COSTA MESA, CA 92626




                                            Section 17529.5 does not require Plaintiff to quantify their actual damages, allege or prove
                                15          reliance on the advertisements contained in the spams, or purchase the goods and services
                                16          advertised in the spams. Recipients of unlawful spam have standing to sue and recover
                                17          liquidated damages. Bus. & Prof. Code § 17529.5(b)(1)(A)(iii); Hypertouch, 192 Cal. App.
                                18          4th at 820, 822-23, 828.
                                19 84.      However, Plaintiff did suffer damages by receiving the unlawful spams advertising
                                20          Defendant’s products and services in the state of California, at their California e-mail
                                21          addresses. Bus. & Prof. Code § 17529(d), (e), (g), (h). Regardless, Plaintiff does not seek
                                22          actual damages in this Action, only liquidated damages. Bus. & Prof. Code §
                                23          17529.5(b)(1)(B).
                                24 85.      Plaintiff is informed and believes and thereon alleges that Defendant has not established
                                25          and implemented, with due care, practices and procedures reasonably designed to
                                26          effectively prevent unsolicited commercial e-mail advertisements that are in violation of
                                27          Section 17529.5.
                                28

                                                                              14 of 20
                                                               FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.55 Page 46 of 55


                                 1                               VI. CLASS ACTION ALLEGATIONS
                                 2 86.     Plaintiff hereby incorporates the foregoing paragraphs as though set forth in full herein.
                                 3 87.     Plaintiff bring this action for statutory liquidated damages on behalf of herself and all other
                                 4         similarly situated individuals. Plaintiff seek to represent a statewide Class defined as
                                 5         follows:
                                 6                    All California residents who received false or deceptive unsolicited
                                                      commercial e-mails in violation of California Business &
                                 7                    Professions Code § 17529.5, which advertised Defendant, within
                                                      one year prior to the filing of this Action.
                                 8
                                     88.   Excluded from the Class are (1) Defendant's officers, directors, legal representatives,
                                 9
                                           employees, co-conspirators, successors, subsidiaries, and assigns; and (2) any judge,
                                10
                                           justice, or judicial officer presiding over this matter and the members of their immediate
                                11
                                           families and judicial staff.
                                12
                                     89.   Ascertainability. At this time, Plaintiff does not know the exact number of members of
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                           the Class, but believes that there are thousands of members of the Class, if not more, within
                                14
     COSTA MESA, CA 92626




                                           the State of California.
                                15
                                     90.   Upon information and belief, Defendant and Defendant’s agents/affiliates maintain records
                                16
                                           of the e-mails they send and the Internet traffic derived from the e-mail advertising at issue.
                                17
                                           Moreover, members of the Class who received e-mails with the alleged advertisements
                                18
                                           may be self-identified through their own e-mail records. Thus, the members of the Class
                                19
                                           are ascertainable through Defendant’s records and/or the records of Defendant’s
                                20
                                           agents/affiliates, as well as through public notice. This matter should therefore be certified
                                21
                                           as a Class action to assist in the expeditious litigation of this matter.
                                22
                                     91.   Numerosity. The proposed Class is so numerous that individual joinder of all its members
                                23
                                           is impracticable. Due to the nature of the trade and commerce involved, however, Plaintiff
                                24
                                           believes that the total number of the members of the Class is in the thousands. Members of
                                25
                                           the Class are numerous and geographically dispersed across the state of California. While
                                26
                                           the exact number and identities of the Class’s members are unknown at this time, such
                                27
                                           information can be ascertained through appropriate investigation and discovery.
                                28

                                                                            15 of 20
                                                             FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.56 Page 47 of 55


                                 1 92.   Existence and Predominance of Common Questions of Law and Fact. There is a well-
                                 2       defined community of interest in the questions of law and fact involved affecting the Class
                                 3       and these common questions predominate over any questions that may affect individual
                                 4       Class members. Common questions of fact and law include, but are not limited to, the
                                 5       following:
                                 6        a. Whether Class members received unsolicited commercial e-mail advertising the
                                 7           website MedicarePlan.com.
                                 8        b. Whether Defendant obtained direct consent to send commercial e-mail to Class
                                 9           members.
                                10        c. Whether Defendant had no preexisting or current business relationship with Class
                                11           members.
                                12        d. Whether the unsolicited commercial e-mails received by Class members violate Bus.
                                13           & Prof. Code § 17529.5.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                          e. Whether the unsolicited commercial e-mails received by Class members contain a
                                15           third-party domain name without the permission of the third party.
                                16        f. Whether the information contained in the e-mail received by Class members is
                                17           forged, falsified, misrepresented, deceptive, or misleading in violation of Bus. &
                                18           Prof. Code § 17529.5.
                                19        g. Whether the subject lines of the e-mails received by Class members are likely to
                                20           mislead a recipient, acting reasonably under the circumstances, about a material fact
                                21           regarding the contents or subject matter of the message.
                                22        h. Whether Defendant is liable under Bus. & Prof. Code § 17529.5 for the actions of its
                                23           affiliates, advertisers, employees or agents, who sent unlawful spams advertising
                                24           MedicarePlan.com.
                                25 93.   Typicality. Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff
                                26       and all members of the Class have been similarly affected by Defendant’s common course
                                27       of conduct since they all received unlawful, unsolicited spam e-mails that contain third-
                                28       party domain names without the third party’s permission and advertise MedicarePlan.com.

                                                                          16 of 20
                                                           FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.57 Page 48 of 55


                                 1 94.        Adequacy. Plaintiff will fairly and adequately represent and protect the interests of the
                                 2            Class. Plaintiff has no interests adverse to that of the Class. Plaintiff has retained counsel
                                 3            with substantial experience in handling complex class action litigation and prosecuting
                                 4            actions related to consumer protection—including anti-spam litigation.
                                 5 95.        Superiority. A class action is superior to other available methods for the fair and efficient
                                 6            adjudication of the present controversy. Individual joinder of all members of the Class is
                                 7            impracticable. Even if individual Class members had the resources to pursue individual
                                 8            litigation, it would be unduly burdensome to the courts in which the individual litigation
                                 9            would proceed. Individual litigation magnifies the delay and expense to all parties in the
                                10            court system of resolving the controversies engendered by Defendant’s common course of
                                11            conduct. The class action device allows a single court to provide the benefits of unitary
                                12            adjudication, judicial economy, and the fair and efficient handling of all Class members’
                                13            claims in a single forum. The conduct of this action as a class action conserves the resources
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                              of the parties and of the judicial system and protects the rights of the Class members.
                                15            Furthermore, for many, if not most, a class action is the only feasible mechanism that
                                16            allows an opportunity for legal redress and justice. Adjudication of individual Class
                                17            members’ claims with respect to the Defendant would, as a practical matter, be dispositive
                                18            of the interests of other members not parties to the adjudication, and could substantially
                                19            impair or impede the ability of other Class members to protect their interests.
                                20
                                     96.      Defendant has acted or refused to act on grounds that are generally applicable to the Class
                                21
                                              so that relief is appropriate to the Class as a whole, making class certification appropriate
                                22
                                              pursuant to California Code of Civil Procedure § 382.
                                23
                                                                       FIRST CAUSE OF ACTION
                                24         [Violations of California Restrictions on Unsolicited Commercial E-mail, California
                                                                  Business & Professions Code § 17529.5]
                                25                                        (Against All Defendants)
                                26 97.        Plaintiff hereby incorporates the foregoing paragraphs as though set forth in full herein.
                                27 98.        Plaintiff received the spam e-mails within one year prior to filing this Complaint.
                                28

                                                                               17 of 20
                                                                FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.58 Page 49 of 55


                                 1 99.    Defendant advertised in, sent, assisted others in sending, conspired to send, contracted with
                                 2        others to send, and/or otherwise caused to be sent at least two (2) unsolicited commercial
                                 3        e-mail advertisements to Plaintiff’s California electronic mail addresses and California
                                 4        Class members’ e-mail addresses that had materially falsified, forged and/or
                                 5        misrepresented information contained in or accompanying the e-mail headers, and third-
                                 6        party domain names without the permission of the third party, in violation of Bus. & Prof.
                                 7        Code § 17529.5.
                                 8 100.   Plaintiff is informed and believes and thereon alleges that all of the emails use hypertext
                                 9        markup language (“HTML”) in the body which reference remote images, which are not
                                10        part of the email body but rather a link to a web server that could be anywhere on the
                                11        Internet and controlled by any unknown third party. Many email clients automatically
                                12        block remote images preventing recipients from seeing the sender upon initially opening
                                13        the email.
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14 101.
     COSTA MESA, CA 92626




                                          Remote images are not actually part of the email body, but rather a link to a web server
                                15        that could be anywhere on the Internet and controlled by Defendant or an unknown third
                                16        party. See ZooBuh, Inc. v. Better Broadcasting, LLC 2013 U.S. Dist. LEXIS 77033 *22 n.
                                17        29 (D. Utah 2013).
                                18 102.   Some spammers use remote hosted images to detect when emails are opened to detect
                                19        active email addresses so that the spammer can either resell the email address and/or direct
                                20        more emails to active email addresses which open emails.
                                21 103.   Plaintiff is informed and believes and thereon alleges that most email clients, including
                                22        Plaintiff’s, automatically block remote hosted images in spam as a security measure to
                                23        prevent spammers from detecting active email addresses.
                                24 104.   The use of remote hosted images permits the senders to make the emails “self-destructing”
                                25        in order to hide the identities of the Defendant and to avoid responsibility for Defendant’s
                                26        deliberately misleading unsolicited email advertisements and illegal activities.
                                27 105.   The unlawful elements of these spam e-mails represent willful acts of falsity and deception,
                                28        rather than clerical errors.

                                                                           18 of 20
                                                            FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.59 Page 50 of 55


                                 1 106.    The California Legislature set liquidated damages at One Thousand Dollars ($1,000) per
                                 2         e-mail.
                                 3 107.    Plaintiff seeks reimbursement of reasonable attorneys’ fees and costs as authorized by
                                 4         Section 17529.5(b)(1)(C).
                                 5 108.    The attorneys’ fees provision for a prevailing spam recipient is typical of consumer
                                 6         protection statutes and supported by Code of Civil Procedure § 1021.5. By prosecuting this
                                 7         action, Plaintiff expect to enforce an important right affecting the public interest and
                                 8         thereby confer a significant benefit on the general public or a large class of persons. The
                                 9         necessity and financial burden of private enforcement is such as to make the award
                                10         appropriate, and the attorneys’ fees should not, in the interest of justice, be paid out of the
                                11         recovery of damages.
                                12                                        PRAYER FOR RELIEF
                                13 WHEREFORE, Plaintiff prays that judgment be entered against Defendant for:
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                       •   An Order from this Court declaring that Defendant violated Bus. & Prof. Code § 17529.5,
                                15         by advertising in and sending unlawful spam e-mails.
                                16     •   Liquidated damages of $2,000 against Defendant in the amount of $1,000 per each of the
                                17         two (2) unlawful spam e-mail, as authorized by Bus. & Prof. Code § 17529.5(b)(1)(B)(ii).
                                18     •   Reasonable attorneys’ fees and costs as authorized by Bus. & Prof. Code
                                19         § 17529.5(b)(1)(C).
                                20     •   Disgorgement of all profits derived from unlawful spams directed to California residents;
                                21         monies to be turned over to the Unfair Competition Law Fund and used by the California
                                22         Attorney General to support investigations and prosecutions of California’s consumer
                                23         protection laws.
                                24     •   Costs of suit.
                                25     •   Such other and further relief as the Court deems proper.
                                26                                       DEMAND FOR JURY TRIAL
                                27 109.    Pursuant to the California Constitution and California Code of Civil Procedure § 631,
                                28         Plaintiff is entitled to, and demands, a trial by jury.

                                                                             19 of 20
                                                              FIRST AMENDED CLASS ACTION COMPLAINT
                                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.60 Page 51 of 55


                                 1 Dated: December 17, 2019                Respectfully submitted,
                                 2
                                                                           KAZEROUNI LAW GROUP, APC
                                 3

                                 4                                         By:
                                                                                     ABBAS KAZEROUNIAN, ESQ.
                                 5
                                                                                     Attorneys for Plaintiff
                                 6
                                 7
                                 8
                                 9
                                10
                                11

                                12
                                13
KAZEROUNI LAW GROUP, APC
 245 FISCHER AVENUE, SUITE D1




                                14
     COSTA MESA, CA 92626




                                15
                                16
                                17
                                18
                                19
                                20
                                21
                                22
                                23
                                24
                                25
                                26
                                27
                                28

                                                                        20 of 20
                                                         FIRST AMENDED CLASS ACTION COMPLAINT
 Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.61 Page 52 of 55



 1   Abbas Kazerounian, Esq. (SBN: 249203)
     ak@kazlg.com
 2   Clark Conforti, Esq. (SBN: 317698)
     clark@kazlg.com
 3   Kazerouni Law Group, APC
 4   245 Fischer Avenue, Unit D1
     Costa Mesa, CA 92626
 5   Telephone: (800) 400-6808
     Facsimile: (800) 520-5523
 6
 7   Attorneys for Plaintiff,
     Ashley Nichols
 8
 9
10                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
11                               COUNTY OF SAN DIEGO
12
          ASHLEY NICHOLS, individually                          CASE NO.: 37-2019-00055550-CL-
13        and on behalf of all others similarly                 MC-CTL
          situated,
14
                                          Plaintiff,
15        v.
16                                                              PROOF OF SERVICE
          ASSURANCE IQ, INC., a
17        Washington corporation, d/b/a
          MedicarePlan.com; and DOES 1-100,
18        inclusive,
19
20                             Defendants.

21
22
23
24
25   //

26   //

27   //

28   //

          _________________________________________________________________________________________________

     PROOF OF SERVICE                                     - 1 of 2 -             37-2019-00055550-CL-MC-CTL
                                               Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.62 Page 53 of 55


                                                   Nichols v. Assurance IQ, INc.
                                               1   Case No.: 37-2019-00055550-CL-MC-CTL
                                                   Superior Court for the State of California, County of San Diego
                                               2
                                               3                                       PROOF OF SERVICE
                                                   I, Antonia Smith, declare as follows:
                                               4
                                                   I am over the age of eighteen years and not a party to the case. I am employed in the County
                                               5   of San Diego, California, where the mailing occurs. My business address is 2221 Camino del
                                               6   Rio South, Suite 101, San Diego, CA, 92108. I am readily familiar with our business’ practice
                                                   of collecting, processing, and mailing of correspondence and pleadings for mail with the
                                               7   United States Postal Service.

                                               8   On Thursday, December 26, 2019, I served the foregoing document(s) described as:
                                                   • FIRST AMENDED CLASS ACTION COMPLAINT FOR VIOLATIONS OF
                                               9     CALIFORNIA RESTRICTIONS ON UNSOLICITED COMMERCIAL E-MAIL
                                              10
                                                         Sarah de Diego
                                              11         De Diego Law
                                              12         1320 Arizona Avenue, Suite 1
KAZEROUNI LAW GROUP




                                                         Santa Monica, CA 90403
                                              13
                      San Diego, California




                                              14   On the interested parties in said case addressed as follows:

                                              15   [X] BY MAIL, by placing a copy thereof in a separate envelope for each addressee named
                                                           above, addressed to each addressee respectively, and then sealed each envelope and,
                                              16           with the postage fully prepaid, deposited each in the United States mail at San Diego,
                                                           California in accordance with our business’ practice.
                                              17
                                                   [ ] BY OVERNIGHT MAIL, by placing a copy thereof in a separate envelope for each
                                              18           addressee named above, addressed to each addressee respectively, and then sealed
                                                           each envelope and, with the postage fully prepaid, deposited each in the Overnight
                                              19           delivery receptacle mail at San Diego, California in accordance with our business’
                                                           practice.
                                              20   [ ] BY FACSIMILE, this document was transmitted by facsimile transmission from (619)
                                              21           297-1022 and transmission was reported as complete and without error. A copy of the
                                                           transmission report is attached to this affidavit.
                                              22   [ ] ELECTRONICALLY, this document was transmitted by the Internet from our office.
                                                   [ ] PERSONAL SERVICE, this document was personally delivered to the person listed above.
                                              23
                                                   I declare under penalty under perjury under the laws of the State of California that the
                                              24
                                                   foregoing is true and correct. Executed on December 26, 2019, at San Diego, California.
                                              25
                                              26
                                              27
                                                                                                                              Antonia Smith
                                              28

                                                     _________________________________________________________________________________________________

                                                                                        CERTIFICATE OF SERVICE
   Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.63 Page 54 of 55

                                                                                                                                             POS-015
ATTORNEY OR PARTY WITHOUT ATTORNEY:                      STATEBAR NO: 317698                                        FOR COURT USE ONLY
NAME: Clark R. Conforti, Esq.
                                                                                                             ELECTRONICALLY FILED
FIRM NAME: Kazerouni Law Group, APC                                                                            Superior Court of California,
STREET ADDRESS: 245 Fischer Avenue, Unit D1                                                                       County of San Diego
cITY: Costa Mesa                                              STATE: CA     ZIPCODE: 92626
TELEPHONE NO.: (800) 400-6808                                FAX NO.: (800) 520-5523                            0112312020 at 09 :36 :DD PM
E-MAIL ADDRESS: clark@kazlg.com                                                                                 Clerk of the Superior Court
ATTORNEY FOR (Name): Plaintiff Ashley Nichols                                                                   By E- Filing, Deputy Clerk
SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN DIEGO
 STREET ADDRESS: 330 West Broadway
 MAILING ADDRESS: same as above
CITY AND ZIPCODE:   San Diego, CA 92101
    BRANCH NAME: Central Division - Hall of Justice
        Plaintiff/Petitioner: Ashley Nichols
DefendanURespondent: Assurance IQ, Inc.
                                                                                                      CASE NUMBER:
                NOTICE AND ACKNOWLEDGMENT OF RECEIPT-CIVIL                                            37-2019-00055550-CL-MC-CTL


TO (insert name of party being served): ASSURANCE IQ, INC., a Washington corporation d/b/a MedicarePlan.com

                                                                         NOTICE
    The summons and other documents identified below are being served pursuant to section 415.30 of the California Code of Civil
    Procedure. Your failure to complete this form and return it within 20 days from the date of mailing shown below may subject you
    (or the party on whose behalf you are being served) to liability for the payment of any expenses incurred in serving a summons
    on you in any other manner permitted by law.
    If you are being served on behalf of a corporation, an unincorporated association (including a partnership), or other entity, this
    form must be signed by you in the name of such entity or by a person authorized to receive service of process on behalf of such
    entity. In all other cases, this form must be signed by you personally or by a person authorized by you to acknowledge receipt of
    summons. If you return this form to the sender, service of a summons is deemed complete on the day you sign the
    acknowledgment of receipt below.


Date of mailing: _0_1/_
                      0_3/_2_0_20
                                _ _ _ _ _ _ _ _ _ _ _ _ __ _


                                  Clark R. Conforti
                                 (TYPE OR PRINT NAME)                              •
                                                        ACKNOWLEDGMENT OF RECEIPT
This acknowledges receipt of (to be completed by sender before mailing):

1. D     A copy of the summons and of the complaint.
2. [ [ ] Other (specify):


             First Amended Class Action Complaint


(To be comptotGd by rocfpfont):

Date this form is signed: _ _01/21/20
                              __ _ _ __ _ _ __ _ __

           Sarah de Diego
                (TYPE OR PRINT YOURNAME AND NAME OF ENTITY. IF ANY,
                       ON WHOSE BEHALF THISFORM ISSIGNED)
                                                                                   •     (SIGNATURE OF PERSON ACKNOWLEDGING RECEIPT, WITH TITLE IF
                                                                                      ACKNOWLEDGMENT IS MADE ON BEHALF OF ANOTHER PERSON OR ENTITY)



                                                                                                                                                Page 1 of 1

Form Adopted fDf Mandatory Use                                                                                                      Code of Civil Procedure.
Judicial Council of California
                                         NOTICE AND ACKNOWLEDGMENT OF RECEIPT -                           CIVIL                           §§ 415.30, 417.10
POS-0I5 (Rev. January 1, 2005)                                                                                                        www.courtinfo.ca.gov
                Case 3:20-cv-00210-BAS-AHG Document 1-2 Filed 01/31/20 PageID.64 Page 55 of 55




                                                          PROOF OF SERVICE

                             I am a resident of thc State of California, over the age of eighteen years, and not a party
                     to the within action. My business address is Kazerouni Law Group, APC, 245 Fischer Avenue,
                     Unit Dl, Costa Mesa, California 92626. On January 3, 2020, I served the within document(s):

                            ~   NOTICE AND ACKNOWLEDGEMENT OF RECEIPT CIVIL                   —




                                    FACSIMILE — by transmitting via facsimile the document(s) listed above to the
                                    fax number(s) set forth on the attached Telecommunications Cover Page(s) on
                                    this date before 5:00 p.m.
                                    MAIL — by placing the document(s) listed above in a sealed envelope with
                                    postage thereon fully prepaid, in the United States mail at Costa Mesa, California
                                    addressed as set forth below.
u
0
                                    PERSONAL SERVICE — by personally delivering the document(s) listed above
&   aC          10                  to the person(s) at the address(es) set forth below.
    R       9
QD
IL'(            11                  OVERNIGHT COURIER — by placing the document(s) listed above in a sealed
o                                   envelope with shipping prepaid, and depositing in a collection box for next day
gg              12                  delivery to the person(s) at the address(es) set forth below via.

0n
a   I
                13         0        EMAIL — this document was transmitted by the Internet from our ollice to the
                14
                                    email addresses set forth below.
        I



                15          DE DIEGO LAW
                            Sarah de Diego, Esq.
                16           sarah dediego.law
                            Attorneys for Defendant ASSURANCE I fJ INC.
                17
                            I   am readily familiar with the firm's practice of collection and processing
                18
                     correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
                19   Service on that same day with postage thereon fully prepaid in the ordinary course of business.
                     I am aware that on motion of the party served, service is presumed invalid if postal cancellation
                20   date or postage meter date is more than one day after date of deposit for mailing in aBidavit.

                21            I declare under penalty of perjury under the law                                  e above
                     is true and correct. Executed on January 3, 2020, at Cos
                22
                23
                24
                                                                                  CLARK R. CO      ORTI
                25
                26
                27
                28

                                                           PROOF OF SERVICE
